DATED OCTOBER 22, 2004

BETWEEN
NISSAN NORTH AMERICA, INC.
AND
CONTINENTAL TIRE NORTH AMERICA, INC.

CONTINENTAL TEVES, INC.
CONTITECH NORTH AMERICA, INC.

MASTER PURCHASE AGREEMENT

Revisions to MPA Articles as dated above:

Article 1.1, 2.1, 2.3, 3.1(2), 3.2, 4.1, 4.1.2, 4.2, 4.2.1, 4.2.2, 4.3, 4.4, 4.5, 5.1, 6.2,
6.4, 7.2, 7.2.1, 8.1, 8.1(2), 9.2, 9.2.1, 10, 11, 12.1, 12.2, 12.3, 14.1, 14.2, 15.2,
15.3, 15.4, 15.5, 16.1, 16.2, 16.3, 16.4, 16.5, 16.6, 16.7, 17.1, 17.1.1, 17.2, 18.1.1,

18.2.1, 18A.1, 19, 22.6(1), 25(5), 27.5A.1, 27.5A.4, 27A, 29.3, 29.4, 34, 39.1,
39.2, 39.3

CCP: Article 1.1, 4, 5, 6.1, 6.1, 6.5, 6.6, 8(c), 9

Exhibit A

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 1 of 51 PagelD #: 725

 
Article 1.
Article 2.
Article 3.
Article 4.
Article 5.
Article 6.
Article 7.
Article 8.
Article 9.
Article 10.
Article 11.
Article 12,
Article 13.
Article 14.
Article 15.
Article 16.
Article 17.
Article 18.

Article 18A.
Article 18B.

Article 19,
Article 20.
Article 21.
Article 22.
Article 23,

Article 23A.

Article 24.
Article 25,
Article 26.
Article 27.

Article 27A.

Article 28.

Article 28A.

Article 29,
Article 30.
Article 31.
Article 32.
Article 33.
Article 34,
Article 35.
Article 36,
Article 37.
Article 38.
Article 39.
Article 40.
Article 41.
Article 42.
Article 43.
Article 44.
Article 45.

149629v5

TABLE OF CONTENTS

Definitions and Interpretation... ccccccscccscssrsscccessstsestsesssereetecsseenersesciesesscsreenees 1
AGFEGMENL....cccccccccnteeneccetaeereeceenectseeereeeeseeeecaeeeseeeesaeeseaeeeeeeenesnheetierieesaysrseeasessaesnneeeg 6
SPECIFICATIONS... eececsnsecentectcctesterstateesceeeeeseerseeseeteneseeersessenecehinerenessesneeaereesessseeeeeen ed 6
Vendor Release and DelIVErY..... ei ceceeceeeteteteeeeeeteteseesseneeeerssesetessereiteneeereienieees 7
Receipt and Inspection; Title & RiSk Of LOSS... cece seenteeteseetenerttesreeenees 8
Packaging, Marking and SHIPPING... cece steceseecseneseeesetccnesaseeseeeresaesnenersareneens 9
Price, INVOICING ANd PAYMENL...... cc ccceeecsscesssstseeses eeetecencersesctecescrseseestsestistassasereseeeset 10
CHANGES... .cceessssescsssessessevsssnsaeeenessaserecssssseneeeeeeeeesenecieaueeceessuesseseeeneenseeeevsesenesiisiscresaeeeees li
WALTANLIES. 0... cee eeseeteccteesteeceseeeeseseeeeenseenseesseeeneneennee Ages tceses Snes pE sO nERERES HGH EDneHELTeDsdereeeaend 12
Quality ASSUPANCE.....ceceesscesscsssceseeseeseceerenssccsseassnaecseeeeeesHeseneseseastsenaeteeseseseestrsertentiee es 12
Recall And REIMDUFSEMENL........cscccesccecseeessssteeeesssccseusssesteseereeseecssereavstesnsecteesessesenaees 13
INGEMNIFICATION.....ccccssseseeeeecsesctevsseeneesseceeeessereeetseeeeseaeeeseeceestoeneessestenassaeneeraesanenensnegs 13
Right of Access to Supplier’s Claims’ Information... ccc sceerr esas . 14
Handling Of DrawingS......cscsecccsssscrscrseccssceessesetecsrrceceneesteesreeescscnesaeeeaseitiasaaseaeened 14
Intellectual Property RIGHtS..........cccccscsecsecsecserseerectsrsecuesneenecseeretepsenseterasceteteneeenes 15
INFFINGEMENE.....ccccecccccenscesssseeseesseeesceeeseeseeseebceeeee cbr EAE CeCEESREcEAIES SEAHEC SAGAS E#IEGEEEAEGEE LESSEE EAEEEEA 16
NISSAN PrOPerly...icccccccccsccsecsecrcssetsevseseneeeeseeereeeecsesaesteeerestestesteassecsasiaesesseseeenantenees 17
TOOVIN GQ. ccccessccssescsscsesscsesseeeaeevssseneeseeatenescieseseesaeeseseneeaee sense sssaaenenseaeesaseaeseeereevarsnesenesiaes 18
IMSUPANCE Lc icscccneessecseeenesetenneeseeesnesenescaaeeee ee eeee cen aeeeeeenaEE SEAS ELESEIEFIACEIEADERELELGSHIEBEEEBELS 19
Grounds for Insecurity; Adequate Assurance of Performance........c..ceceeeeee 20
SOPVICS PALtsS ...ccccccsccsssecssesseeecsseeeeeeeecceeseeeesseeeeseaueeeeessaeseesssestaaeesaseeenauseeiseepeaeetereas 20
Sales to Third Party... cc cccccceccsesssssrsecteecessstsecsscsessesredaesagersrteessecssnesissersseseenserseees 21
SUDCONEIACTING.... es ccecscsensestseeeesscseseersesssseesseetesevseetessecerecsesreeetseeHensensssessrsecsguesesiessereed 21
CONFICENtIALIEY... cece scteesssctsecsscsserscensecsrestersrssvaeeeeesauenseseecneetseenesersetiseaestectesnieenages 22
AAVEFtiSh...ccccccscsscsccsssecsevsscsssesssstssessssrcsseescatsrecsecetssecesessssacrenscseveseseesuscnesnersesessaseases 23
AUIS... ccccccctsssersseecssssrsesascnsseesceecsusessasseseescascsessscascnesseseceassaseesnesseresucnasieessisseaeisesetes . 23
Facility INSPECtION...... cece ccsccssseeeecseseseessceeeseceseeeeetscnssseneeesesneneerersieceseneceaetantaseeeeniea 24
Change Of CircUMStANCeS........ccccccssccssssescsscescessscccseeessesevenesceesceeensesearscneasinsseseeneetes 24
TOL ie eeccccecccesececsecessensesseeeesesseesenesseeeenesenaeesseeeeeeeeaaeeaceeseaeeeeaeesaeaeaeeeneechedennenenaseneeeaneeseea 24

Termination and other REMedIeS.u. cc cccerccrtete sete saerestreneeeressieenenstrees 20
Product Liability LIMICAtION... ice ceetceeterteetneteetteereeeeernereeeseetesnesnsnesatsnens 20

Waiver And REMEGCIES........cccccescssecssessecsecesssseesecsaeeseeeeescsevssesussaensesseseeeseeseeseerenteraes 29
NOUICES 0... ccc ccccccsscessccecneceenseeeceeesessseeeeseeeeceeeeesesesaeeceeeeaeescseessenessaes caasseeenauesssessusnereesaees 30
Entire AQGre@Ment.n...cccccccccsccsscsssccsssecsscesseccesescseeecsrecenseescressensseeeesesnsaeceeesusseeaesieeeenaea . 30
ASSIQGNMENL....cccecccesscccceeseeceesaescceeeeeeesaesceeeeseeeeaeescadeesaeecnaazecneessaeneasseatsvaressaaeadeeviteenaged 30
INGEPENCONCe.......ccccccccsssssccessssessersssceeccsssccescesscsusecsesessssesssssaecaenseevsaeaecesensvacersneciseaesaeet 31
S@VErabH lity... ccesssesseesesstssescsssseceeseseeseevceesseessenesssceeseeepacseenecnesaseaseeseaensenesaserens eats 31
FOrCe Majeure... cccccccscccscesereeesssecensscceeseeeeceecceeseneee Cceeteaecceeseireenaesenesenientiieneaenienes 31
SUIVIVAL Lc cccccsccssstsetcssssrescreceeseeceeserensessaeeeeesseeeseenaeeeeesaeseesuaeseaeeeeeccseseresaesieneestsensseneet 32
GOVEFNING LAW. seecccccssesceecensreensessenseeeeeceneeeseeeeeeeeeeeeeseeeGUEASSDHASSEIIAGSELIESOERIASBEAGED ER EAe Cea OHA 32
JULISGICCION.. ce cccsceccesssetesseesecsscsseseesesecatscsecseceeceusesasecsseeesssesissieseseeeeaetecnanessaverseasnaenece 32
Attorneys’ FeOS i... ccccccsccsccsssstssseeeescnscsesesssveset a seeesnsescaeceeeserecsesiescnesseseeteneeenseeserecsieas 32
Hazardous SUDSCANCES.......ccesesssssersesseseesereccsscteseeeesssssrecsessesaessecsesevaeeassesessessareqeneess 33
TAXCS.ceccsccccenssecneccseeesesensesceeeeeeseeeeaseceeseeeeeeecaeeeeeeeeeeenaeeseCAeeeeaeceaHeeseeeaaeetataseeesseeseaaens . 33
COMp|iANCe With LAWS... ccceeeseceetecteetceteteersseeesessecsscnea pee revecessesnseaesaeetieenssereneeis 35
Third Party BeneficiarieS........ccccccccsscsestesenscesecsecsecssesseesrecsnersseciecaeesaesesnestretaeeereeaes 36
Covenant of Further ASSUPANCES........ececsscsesscereetseseresrsesserseeteeseeneettessiiessietineeed 36
Negotiated Term... cccccccsscscescsssssescssersssseesenesesceeesssnenessaessseceeeseecsasseseaevsnesresieensensaees . 36
LRESCIVE] ...ccesccscssssssessessesssssesssssceesesscrescneseeeeseae sesaeneaeceeessesenesaressesatenessaecasersnaecenenies 36
COUNLErPALtS ste ttee reece eteeeteeeee cece eee nese E nH FEARS NESSIE CERRO SEEEREE CLE FEU SEUSS IIEDDAS FARO Sea peEa 36

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 2 of 51 PagelD #: 726

 
Article 46,
Article 47,

Schedule 1.

PART 1.
Article i
PART 2.
Article 2.
Article 3.
Article 4.
Article 5.
Article 6.
Article 7.
PART 3.
Article 8.
PART 4,
Article 9.

Exhibit A

149629v5

Safely ISSUCS.eccccccscessceereetecteene eens eeeeenesee antes tEeceEeRESAASEEEOII CDS CISSFAsedSDsULEE DHE LIecEEESHOS 36
Records ManagGeMent PrOogram......ccsecsssscessceecssersssscrssscenereseteseneerssisevessasesseeentaes 37
Claim Compensation Procedure ......ccccececsseeeceetesesereeerssseennesitesenesesseereetieeiias 39
Definitions and Interpretation

Definitions and Interpretation... ccs eres cir iener seer tenenerecee 39
Warranty Claim

PUDOSC..ccsscccccecsessenteenecsetteeenececeeeneeeeeeeee ese seneeCHeSCIESEAAEUEEEIEDEAOFIEORISLI OEE EA FECHA HECEOES EE DEES 40
SCOP. ceeccesccssescecneceessacceeseeesaeenesseeeesnaceeeeaeeecseeneaaeeseeenesesreecieesserseneneesstneeasesse penne ge 40
Applicable Warranty Period... ccccccessseeceecieteeee a isteensrerissniennienieasereeseed 40
Warranty EXP@nsSeS......ccccsssceeedertecneeeeceeen tees ener eter seni enecneKE nanan ena eesnisetestens 41
Liability RAt@.... cee cceecceseercceetecnsseentecseceeepeeseeteneHnes seers essasesreeeeutesseucessecsesessaesraesgs 42
Compensation Calculation & PayMeNnt... cee ensissneeisrree ea nanies 44
Plant Claim

Procedure for Plant Claim.....ccccccccssecscctese see sseseerrsestcerresienesieernreten easiest 44
Tires

Warranty Procedure for TireS.... cere seis screens ccs risesieraereneseseeeee 45
Supplier COMPetitOrs... cece cece sseeereeeterscsses nese snseecsersersstersr secre 46

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 3 of 51 PagelD #: 727

 
This Master Purchase Agreement is made the 22 day of October, 2004 (“Effective Date”).

(1)

(2)

(A)

(B)

(C)

BETWEEN:

Nissan North America, Inc., a corporation organized and existing under the laws of
California and having its registered office at 18501 South Figueroa Street, Gardena,
CA 90248 ("Nissan"), and its address for notice purposes at Nissan North
America, Inc, Attn. Purchasing (Bin 39D), 983 Nissan Drive, Smyrna, TN
37167, and

CONTINENTAL TIRE NORTH AMERICA, INC.(“CTNA”), a corporation organized and
existing under the laws of the state of Ohio and having its registered office at
1800 Continental Blvd. Charlotte, North Carolina, CONTINENTAL TEVES,
INC.(“TEVES”), a corporation organized and existing under the laws of Delaware and
having its registered office at One Continental Drive, Auburn Hills, Michigan,
and CONTITECH NORTH AMERICA, INC., a corporation organized and existing under
the laws of Delaware and having its registered office at 136 Summit Avenue,
Montvale, New Jersey (“CONTITECH”) (collectively, the “Supplier”).

(collectively, the “Parties” and individually a “Party”).
Background

Nissan and its Affiliates (defined below) are engaged in the design, manufacture,
assembly and/or sale of motor vehicles and motor vehicle components.

TEVES, CTNA, and CONTITECH are engaged in the design, manufacture and/or sale
of motor vehicle components and tires.

Nissan wishes to procure motor vehicle components from Supplier under the
following terms and conditions.

Now, Therefore, for good and valuable consideration, the receipt and adequacy of which are

hereby acknowledged, the Parties agree to the terms and conditions set forth in this
Agreement.

Article 1. Definitions and Interpretation

1.1

149629v5

In this Agreement, the following terms shall have the following meanings:

“Acceptance Drawing” a drawing in any medium, including an electronic
version in a CAD format, made by Supplier based
upon specification tenders provided by Nissan or
any of its Affiliates and design-released by Nissan
or any of its Affiliates;

(1)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 4 of 51 PagelD #: 728

 
“Affiliate”

“Agreement”

‘Alliance Partner”

"Applicable Law"

“Background Rights”

“Change in Control”

*Claim Compensation Procedure”

149629v5

an entity that:

(i) is controlled directly or indirectly by;

(ii) controls directly or indirectly; or

(iii) is under common control with Nissan or
Supplier, as the case may be. “Control” for this
purpose shall mean having a fifty percent (50%)
or greater interest in the issued share capital of
the other entity;

this Master Purchase Agreement, including the
Claim Compensation Procedure, as amended
from time to time;

has the meaning set out in Article 14.1.

(i) all laws, rules, regulations and executive or
judicial orders applicable to the design and
manufacture of the Parts or the operation of the
facilities (including laws relating to employees
and safety) and applicable in (i) any jurisdiction
where the Parts are manufactured, (ii) any other
jurisdiction specified in Nissan Drawings and
accepted by Supplier, and (ili) any other
jurisdiction expressly agreed between the Parties.

(i) any registered patent, registered utility model
or registered design right acquired or owned
before or after starting Development Work; or

(ii) any application to register a patent, utility
model or design right filed before or after starting
the Development Work.

the ceasing of Continental AG to have beneficial
ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under
the Securities Exchange Act of 1934, as
amended) or control of greater than fifty-one
percent (51%) (on a fully-diluted basis,
disregarding any director qualifying share
ownership) of the combined voting power of the
then outstanding interests or stock of the
Supplier entitled to vote generally in the election
of directors.

the procedure by which Nissan is reimbursed for
the warranty cost by Supplier, a copy of the

(2)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 5 of 51 PagelD #: 729

 
“Confidential Information”

“Date of Last Production”

“Development Work”

“Force Majeure”

“Intellectual Property Rights”

“Nissan Change”

149629v5

current version of which is attached hereto as
Schedule 1;

has the meaning set out in Article 22,1;

as to any vehicle model Program for which Parts
were supplied, the last date upon which Nissan
produces such vehicle;

all work necessary to develop the Parts so that
the Parts meet all Specifications and are fit for
their intended purpose. Development Work
includes, without limitation, all initial
technical discussions (for example,
brainstorming sessions) between Supplier
and Nissan, regardless of whether Nissan
and Supplier have signed a_ definitive
contract at the time of such discussions.
Such discussions may include the exchange
of Confidential Information, which shall be
treated by the Parties in accordance with
Article 22.

has the meaning set forth in Article 33.

any patent, utility model, design right, copyright
(including any right in computer software),
database right and topography right (whether or
not any of these are registered and including
applications for registrations of any such thing)
and any trade secret, know-how or any right or
form of protection of a similar nature or having
equivalent or similar effect to any of those which
may subsist anywhere in the world, and for the
purpose of Articles 16 and 17 shall also include
any trademark, service mark, trade dress, trade
or business name;

a change made by Nissan (without the
consent or agreement of Supplier) in the
quantity, Price, Specifications, delivery date,
shipping method, packaging method with
respect to any Parts for which Nissan has
issued a Purchase Order or a Release,
including changes made pursuant to Articles
4.4 or 8.1,

(3)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 6 of 51 PagelD #: 730

 
“Nissan Drawing”

“Nissan Indemnified Party”

“Nissan Property”

“Nissan Other Property”
“Nissan Trademarks”

“Non-conforming Parts”

"Parts"

“Price”

“Program”

“Purchase Order”

149629v5

a drawing in any medium, including an electronic
version in a CAD format, specification tender,
standard or other technical document of similar
nature made by or belonging to Nissan or any of
its Affiliates;

has the meaning set out in Article 12.1,

means all Nissan Drawings, Nissan Trademarks,
other Intellectual Property Rights owned by
Nissan, Nissan Background Rights, Nissan
Intellectual Property Rights, and Confidential
Information of Nissan disclosed to Supplier by
Nissan has the meaning set out in Article 17.2;

has the meaning set out in Article 17.2.
has the meaning set out in Article 6.6.

means Parts that do not conform to the warranty
provisions set forth in Article 9.

all goods more particularly described in any
Purchase Order including, production parts and
service parts, including trial parts and sample
parts (only if included in vehicles deemed to
be salable to consumers), accessories, raw
materials, and Vendor Tooling together with
any related services required by Nissan and
provided by Supplier.

the price of the Parts identified in the applicable
Purchase Order;

a vehicle type, model year or model years
using the same or substantially the same
Parts as identified by Nissan as a “Program”
in the Sourcing Documents. The intent of
the Parties is to cover the five to seven year
life of the model.

any purchase order or amendment to a purchase
order submitted by Nissan and accepted by
Supplier on or after the Effective Date. For
purposes of this definition, Supplier will be
deemed to have accepted the purchase
order if (i) it fails to object to it in writing

(4)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 7 of 51 PagelD #: 731

 
“Release”

“Service Parts”
“Sourcing Documents”

“Specification”

“Subcontractors”

“Supplier Competitor”

“Supplier Property”

“Technical Information”

“Tooling”

“Vendor Tooling”

1,2 In this Agreement:

within ten (10) business days after receipt,
or (ii) Supplier acknowledges in writing its
acceptance of the Purchase Order or
amendment thereto;

Nissan‘s authorization for shipment of the Parts,
which may be electronic or in writing;

has the meaning set out in Article 19;
has the meaning set out in Article 29.4,

any specification tender (including quality and
reliability standards), drawings in any medium
(including electronic versions in a CAD format),
data descriptions, samples or other information
relating to the Parts;

has the meaning set out in Article 21;

means any automotive parts, tires, electronics or
components suppliers set forth on Exhibit A,
Supplier shall be solely responsible for updating
Exhibit A in writing from time to time;

means all Background Rights of Supplier, all
Supplier Technical Information, all Tooling
(other than Vendor Tooling), all Intellectual
Property Rights owned by Supplier and all
Confidential Information of Supplier
disclosed to Nissan;

has the meaning set out in Article 14.2;
all tools, jigs, dies, gauges, fixtures, moulds,
patterns and other equipment used by Supplier in

manufacturing the Parts; and

all Tooling paid or to be paid for by Nissan, and
used by Supplier in manufacturing the Parts.

(1) the above definitions are equally applicable to both the singular and plural
forms of any of the terms defined in this Article;

149629v5

(5)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 8 of 51 PagelD #: 732

 
(2) reference to Articles and Schedules are to Articles and Schedules of this
Agreement;

(3) the headings are for convenience only and shall not affect the interpretation
of this Agreement;

(4) the word “including” shall not be given a restrictive interpretation by reason
of it being followed by words indicating a particular class of acts, matters or
things; and

(5) any reference to a statutory provision includes a reference to any modification
or re-enactment of the provision from time to time in force and all
subordinate instruments, orders or regulations made under it.

Article 2. Agreement

2.1

Nissan agrees to purchase and Supplier agrees to sell the Parts under the terms and
conditions of this Agreement; provided, however, that any specific commitment to
purchase and sell shall be subject to the acceptance by Supplier of Purchase Orders
issued by Nissan and the Releases thereunder. Nissan shall have no obligation to
purchase any Parts before such Purchase Orders and/or Releases are
issued. No modification or waiver of this Agreement or any Purchase Order
shall be deemed effected by either Party's acknowledgment or confirmation
containing other or different terms. Should any acknowledgment or
confirmation received from the other Party contain additional or different
terms than this Agreement or Nissan’s Purchase Orders, those terms shall
be considered proposals by the other Party that are hereby rejected.

2.2 Supplier agrees to pursue actively ongoing reduction in the Price and ongoing
improvement in the quality of the Parts.

2.3 The rights of Nissan and obligations owing to Nissan pursuant to this
Agreement also shall be enforceable by Nissan with respect to Parts
otherwise provided through a tire and wheel assembly provider.

Article 3. Specifications

3.1 Supplier shall manufacture the Parts in accordance with:

149629v5

(1) Nissan Drawings furnished from Nissan to Supplier and agreed to by Supplier;
(2) Acceptance Drawings as defined in Article 1; and

(3) Specifications designated by Nissan and agreed to by Supplier and
Specifications proposed by Supplier and approved by Nissan.

(6)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 9 of 51 PagelD #: 733

 
3.2

After Nissan Drawings and Specifications are provided to Supplier, and before
Supplier manufactures the Parts, Supplier shall review and agree to the same.
Supplier shall immediately notify Nissan in the event that Supplier has reason to
believe that any Nissan Drawing or Specification are inadequate to produce the Parts
that will satisfy all warranties in Article 9 and the other provisions of this Agreement
and that will function throughout the greater of the expected life of the Parts of the
applicable warranty period.

Article 4. Vendor Release and Delivery

4.1

4.1.1

4.1.2

4.2

4.2.1

149629v5

In conjunction with each issued Purchase Order, Nissan may, issue one or more
Release(s) to Supplier specifying the quantities of the Parts to be purchased and the
required delivery dates. Nissan may identify each such quantity or date
requirement with a Release Authorization Number (“RAN”).

At the time of each shipment, Supplier will transmit to Nissan as mutually
agreed, an Advanced Shipping Notice ("ASN") which shall include part
number, RAN, date of shipment, quantity shipped, forwarding information
and other information specified by Nissan.

To the extent that one or more RANs have been issued and inventory
authorized under such RAN at Supplier’s location becomes obsolete due to a
Nissan Change, Supplier’s raw and fab authorization shall be as set forth in
the Sourcing Documents.

In consideration of Nissan’s entering into this Agreement with Supplier,
during the term of this Agreement, Supplier shall deliver the Parts, including
trial parts and sample parts, to Nissan in the quantity and by the time
specified by Nissan in the Purchase Orders and Releases, except in the
event of a Force Majeure. Supplier's obligations relating to the time for
production and/or delivery of the Parts are integral parts of and constitute conditions
of this Agreement. In the event that the delivery of the Parts to Nissan is likely to be
delayed by reason of Supplier, Supplier shall notify Nissan thereof in advance;
provided that such notice shall not release Supplier from its liabilities for all direct
costs, losses and damages resulting from incomplete or delayed delivery; without
prejudice to Nissan’s other available rights and remedies, Nissan shall have the right
to reject in whole or in part the delivery of the Parts. Supplier is responsible for all
costs (including those arising out of direct losses consisting of line stoppages)
and other losses (including loss of profits), as reasonably calculated by Nissan due
to incomplete or delayed delivery, except in the event of a Force Majeure. Nothing
herein shall prohibit Supplier from objecting to the calculation of costs and Supplier
herein does not waive its rights to disagree or object to such calculation.

If delivery of the Parts is not completed by the time specified (unless such
delay is due to a Force Majeure), Nissan reserves the right, without liability,
in addition to other remedies available to it by law, to terminate all or any
part of the relevant Purchase Order or Release.

(7)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 10 of 51 PagelID #: 734

 
4.2.2

4.3

4.4

4.5As

Nissan may, from time to time, upon reasonable notice, change shipping
schedules provided in the Purchase Order, or contained in Releases, or
direct temporary suspension of scheduled shipments. Nissan and Supplier
shall negotiate in good faith in order to minimize any impact on either
Party’s operation as a result of such change in shipping schedule or
suspension of shipments.

Shipments in excess of quantities specified by Nissan may be returned to Supplier,
and Supplier shall pay Nissan for all return handling and transportation expenses.
Nissan reserves the right to accept, at its sole discretion, in whole or in part, any
Parts delivered in excess of those specified by Nissan. Within a reasonable time after
Nissan’s discovery of the overage or Nissan’s receipt of written notice from Supplier
claiming the delivery of excess quantities, the Parties shall meet in good faith to (i)
confirm the number of excess Parts received by Nissan and (ii) determine the Price
payable by Nissan for such excess Parts (assuming Nissan has elected to accept such
Parts) based upon the Price of the applicable Purchase Order less the additional costs
and expenses incurred by Nissan due to the receipt of such Parts, including without

limitation, extra handling, transportation, storage and administrative costs and
expenses,

Nissan reserves the right, at its sole discretion, to place emergency orders in
addition to regular orders placed from time to time under this Agreement or to
require Supplier to deliver the Parts earlier than the time originally specified by
Nissan. In any such case Supplier shall use its best efforts to comply with such
emergency orders or revised timetable. Nissan shall reimburse Supplier for any
increased transportation cost actually incurred by Supplier due to its compliance with
Nissan’s emergency order (other than those emergency orders caused by or resulting
from Supplier's failure to comply with the terms and conditions of a Purchase Order
and/or Release) or revised timetable.

to new Parts being sourced or to be sourced under this Agreement, Nissan
shall provide Supplier in the Sourcing Documents a written list of each of

the countries where the Parts or vehicles equipped with the Parts are to be
sold,

Article 5. Receipt and Inspection; Title and Risk of Loss

5.1

149629v5

The title to and risk of loss or damage to the Parts shall pass from Supplier to Nissan
at the time of delivery of the Parts to Nissan or Nissan’s authorized carrier.
Nissan reserves the right to inspect the Parts in accordance with the standards
issued by Nissan from time to time. Nissan may reject any Non-conforming Part at
any time before sale of the Parts or vehicles equipped with the Parts. Payment to
Supplier shall not be construed as acceptance by Nissan or agreement by Nissan that
the Parts conform to the terms and conditions of this Agreement. Any inspection or
testing by Nissan shall not relieve Supplier of its obligations under this Agreement.

(8)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 11 of 51 PagelD #: 735

 
5.1.1

5.2

In the event of Nissan's rejection of any_Non-conforming Parts or revocation
of acceptance for Non-conforming Parts, risk of loss or damage shall be
treated as never having passed to Nissan and as having rested on Supplier.
Acceptance of any Parts under any Purchase Order shall not bind Nissan to
accept future shipments, nor deprive it of the right to return the Non-
conforming Parts already accepted, nor constitute a waiver of any other
right or remedy of Nissan.

If any Non-conforming Parts are rejected, Supplier shall, at Nissan’s request and at
no additional cost to Nissan, promptly deliver replacement Parts conforming to the
Specifications and delivery instructions.

Article 6. Packaging, Marking and Shipping

6.1

6.1.1

6.1.2

6.1.3

6.2

149629v5

All Parts shall be properly packaged, labeled, marked and shipped at Supplier’s
expense (which shall be included in the Price) in accordance with Nissan's
requirements:

Unless Nissan specifies otherwise, such requirements shall mean in
accordance with good industry practices and in such a manner that will not
only protect the Parts against hazards of shipment, storage, and exposure,
but will permit the securing of the lowest transportation rates consistent
with the delivery terms specified in the Purchase Order. Unless otherwise
provided in this Agreement or in the applicable Purchase Order, no separate
charges shall be made for containers, crating, boxing, bundling, dunnage,
drayage, storage or freight provided dunnage requiring replacement due to
loss or damage resulting from Nissan's mishandling, abuse or neglect shall,
upon Supplier’s request, be paid for by Nissan.

Any transportation charges paid by Supplier and to which Supplier is
entitled to reimbursement under the terms of the Purchase Order, shall be
added to Supplier’s invoice as a separate item and the receipted freight bill
shall be attached thereto. If Supplier is paid by Evaluated Receipt System
(as referred to in Article 7.3) the invoice should be a separate invoice. Any

deviation from shipping and billing instructions specified in the Purchase
Order shall be at Supplier’s risk.

In the event that Nissan’s instructions or a Nissan Change result in
packaging or freight costs in excess of customary and standard packaging
or freight Nissan shall pay Supplier such excess; provided, that if the
extraordinary shipping instructions are due to circumstances or delays
within the control of Supplier, Supplier shall be responsible for such costs.

If Nissan is responsible for arranging transportation, Supplier shall comply with
Nissan’s instructions. Supplier shall comply with Nissan‘s requirements to the extent
that such requirements are reasonable.

(9)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 12 of 51 PagelD #: 736

 
6.3

6.4

6.5

6.6

Each packing slip, bill of lading, shipping notice and invoice shall bear Nissan’s
applicable part number, Release number, Purchase Order number, date of shipment,
quantity shipped, address of Nissan, forwarding information and any _ other
information reasonably requested by Nissan, including serial numbers, if applicable.

Supplier is responsible for all Nissan’s costs, losses, and damages, actually incurred

by Nissan, due to Supplier’s failure to comply with any or all of its obligations under
this Article 6.

Supplier agrees to mark all Parts manufactured on behalf of Nissan
according to applicable patent and trademark laws, as instructed by Nissan
in writing by Nissan from time to time. Nissan shall supply, at its expense,
all necessary camera ready art and text and all other necessary information
and materials necessary for Supplier’s use of the Nissan Trademarks (as
defined below). Nissan shall review and approve each use of the Nissan
Trademarks before Supplier begins mass production thereof.

Nissan hereby grants Supplier a limited license to use Nissan’s trademarks,
service marks and logos (“Nissan Trademarks”) solely for the purposes of
complying with the terms of this Article 6. All goodwill related to the Nissan
Trademarks shall inure solely to the benefit of Nissan. Supplier
acknowledges Nissan’s ownership of the Nissan Trademarks.

Article 7. Price, Invoicing and Payment

7A

7.2

7.2.1

7.3

7.4

149629v5

Unless otherwise agreed in writing, Supplier shall invoice Nissan for the Parts after
delivery of the Parts. The Price shall be Supplier’s full compensation for the Parts.
Nissan shall have no obligation to make any further payment to Supplier in
connection with the Parts. No increase in Price shall be accepted by Nissan and no
decreases in Price shall be accepted by Supplier without prior written agreement.
Invoices shall include all data and supporting documentation requested by Nissan.

Invoices may be rejected for material non-compliance with any of the provisions of
this Agreement. Nissan shall make payment of the Price to Supplier in in accordance
with the payment procedure established by Nissan.

The payment procedure will be set forth in the Purchase Order.

If directed by Nissan, Nissan's Evaluated Receipt System (ERS) shall be
applicable to all shipments pursuant to this Agreement or any applicable
Purchase Order, and payment to Supplier shall be made in accordance with
that system. The date used to calculate payment and any applicable
discount shall be based on the receipt date of the Part. Payment terms will
be noted on the face of the Purchase Order.

If not directed by Nissan to use ERS, the following rules apply: Invoices
shall be received promptly and in duplicate, cover not more than one

(10)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 13 of 51 PagelD #: 737

 
7.5

Purchase Order and be marked "Attention: Accounts Payable". The date
used to calculate payment and applicable discounts shall be based on the

date the Parts are received or the date of the receipt of a proper invoice,
whichever is later.

Nissan shall, within forty-eight (48) hours after exercising an offset, give
written notice to Supplier specifying the reason in detail, withhold payment
under this Agreement, any Purchase Order or any other agreement between
Supplier and Nissan, and apply the withheld payments as offsets against
costs, damages or other payment due to Nissan under this Agreement, any
Purchase Order or any other agreement between Supplier and Nissan.
Disputed invoices shall be paid only after resolution of the dispute provided
that Nissan may only withhold payment of disputed amounts if it provides
Supplier with written notice of the amount and the nature of the dispute.

Article 8. Changes

8.1

8.1.1

8.2

Nissan may, following consultation with Supplier, by notice to Supplier, at any time
change any one or more of the following:

(1) quantity;

(2) Specifications; provided, however, that if Supplier, without any delay after its
receipt of the notice from Nissan, submits in writing an explanation that it is
reasonably impossible for Supplier to follow such change in specifications,
Nissan will discuss another solution with Supplier; or

(3) methods of packaging or shipment.

If such change results in an increase or a decrease in cost to Supplier, Nissan and
Supplier shall mutually agree, after good faith negotiation upon a reasonable
adjustment to the Price or other terms as a result of any such change.

Neither Supplier nor Nissan, however, shall be allowed during the term of
this Agreement to terminate or modify any existing Purchase Order or
Release, or to obtain an adjustment in the Price based on its loss or
reduction of anticipated profits.

Supplier shall not make any changes in the design or composition of any Parts

without Nissan’s prior written agreement.

8.2.1

149629v5

In the event that any materials used by Supplier in making the Parts
become unavailable, Supplier shall locate a source for, and propose to
Nissan, alternative materials for use in making the Parts. Nissan shall, in its
sole discretion, determine whether the use of such alternative materials is
acceptable, and whether an adjustment to the Price or other terms will
occur as a result of such change.

(11)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 14 of 51 PagelD #: 738

 
Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 15 of 51 PagelD #: 739

 
Article 9. Warranties

9.1

9.2

9.2.1

Supplier warrants that it has good and merchantable title to the Parts and that the
Parts shall:

(1) be free from defects in design (to the extent that Supplier has furnished the
design), materials, workmanship and performance;

(2) be of merchantable quality and fit for the particular purpose for which the
Parts are sold;

(3) comply with all Nissan Drawings, Acceptance Drawings, and Specifications
designated or approved by Nissan and agreed to by Supplier pursuant to
Article 3.1(3);

(4) be free and clear of all liens and encumbrances;

(5) comply with all Applicable Laws provided; however, that Nissan will notify
Supplier of the jurisdictions where the Parts or vehicles equipped with the
Parts will be sold.

Warranties shall extend to Nissan for at least the time and mileage limitations of
relevant customer warranties. With respect to handling of and reimbursement for
warranty claims, the Parties shall comply in all respects with the terms and
conditions of the Claim Compensation Procedure, which shall constitute an integral
part of this Agreement. For the avoidance of doubt, the Parties hereby confirm that
the scope of compensation to be reimbursed by Supplier to Nissan in connection with
Warranty Claims (as defined in the Claim Compensation Procedure) shall be limited
to the Warranty Expenses as more specifically and conclusively defined in the Claim
Compensation Procedure.

Notice of Non-Conforming Parts shall be deemed sufficient if given by
Nissan within one hundred eighty (180) days after discovery by Nissan.
Such notice may be given orally or in writing. Nissan shall notify Supplier
that the Parts are Non-conforming, troublesome, need repair, or must be
watched. Nissan will make commercially reasonable efforts to include a
clear statement of all objections that shall be relied upon by Nissan as the
basis for breach.

Article 10. Quality Assurance

149629v5

Supplier shall manufacture the Parts in accordance with quality procedures already
agreed and/or to be agreed between Nissan and Supplier. In addition, Supplier shall
continuously monitor the Parts and promptly report to Nissan any Parts that do not
comply with the Specifications and the warranties required of Supplier in
Article 9, and shall promptly notify Nissan of any defects or deficiencies in

(12)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 16 of 51 PagelD #: 740

 
Supplier's design including if Supplier has reason to believe that any
Specifications provided by Nissan are not adequate to produce the Parts
that will function throughout the greater of the expected life of the Parts or
the applicable warranty period, manufacture, or in-use performance.

Article 11. Recall and Reimbursement

Supplier shall reimburse Nissan, to the extent attributable to a defect in Supplier’s
product, for all reasonable costs incurred by Nissan (including costs for notification,
replacement parts, labor, penalties, and fines as a result of any recall, service
campaign or similar program initiated by Nissan, or required for compliance with any
Applicable Law. Supplier shall also reimburse Nissan for any vehicle repurchase due
to the Parts and made pursuant to any laws, rules, regulations, administrative or
judicial decisions or orders which require Nissan to repurchase the vehicle under the
specific circumstances of the specific situation. Following prior consultation with
Supplier, whenever possible, all decisions regarding recalls, service campaigns, and
similar programs shall be made by Nissan, upon consultation in good faith with
Supplier in advance. In cases where the Supplier may be responsible, in whole or in
part, for non-conformity or breach of Supplier’s warranties of the Parts which may
necessitate a recall campaign, service campaign, and similar programs, Nissan will
keep Supplier informed of non-privileged facts in connection therewith, and both
Parties will negotiate and determine in good faith whether and to which extent the
Supplier will reimburse the costs of a recall campaign, service campaign, and similar
program; and Supplier shall reimburse Nissan for these costs to the extent
attributable to Supplier as determined through the aforementioned discussion.
However, if Nissan’s decision to carry out such campaign is for the purpose of
protecting its reputation and preserving the good will of its customers and, if there is

no specific defect attributable to Supplier, Supplier shall not be held liable for any
cost therefor.

Article 12. Indemnification

12.1

149629v5

In addition to what is specified elsewhere in this Agreement, Supplier shall indemnify
and hold harmless Nissan and its dealers (to the extent indemnified by Nissan or
Nissan Affiliates), its Affiliates and their dealers(to the extent indemnified by Nissan
or Nissan Affiliates), and their respective officers, directors and employees (the
“Nissan Indemnified Parties”), in full against all loss, liability, damages, costs and all
expenses, including attorney fees and expert fees, arising out of claims or lawsuits
for personal injury, property damage or economic damage alleging:

(1) defects in design (to the extent that Supplier has furnished the design),
warnings (to the extent that Supplier has furnished the warnings), materials,
workmanship and performance;

(2) any violation by Supplier of Applicable Law to Supplier or Supplier’s business,
facilities or operations;

(13)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 17 of 51 PagelD #: 741

 
12.2

(3) any act or omission of Supplier or its employees, agents or sub-contractors
designing, manufacturing, supplying or delivering the Parts, including any
injury, loss or damage to persons caused or contributed to by any of their
negligence or by faulty design, workmanship or materials; or

(4) any other claims resulting from the negligent acts or omissions of Supplier or
its employees, agents or sub-contractors.

In each case above, Supplier shall not be required to indemnify Nissan for those
damages and expenses resulting from allegations of conduct or defect reasonably
attributable to Nissan or others. Supplier shall not be required to compensate all or
any part of expenses for settlement unless Supplier has been informed in advance
that settlement discussions will take place, and, to the greatest extent possible in
good faith, has been afforded the opportunity to discuss and consult on the terms of
such settlement in advance.

Upon request from Nissan, Supplier shall, at its sole expense, provide Nissan with
reasonable access to documents, records and witnesses in connection with Nissan’‘s
defense and resolution of any claim, action or lawsuit described in Article 12.1.

Article 13. Right of Access to Supplier’s Claims Information

At Nissan’s request, Supplier shall promptly provide access to its records of warranty
or product liability claims relating to the Parts other than records or information
constituting attorney-client privilege or constituting attorney work product material.
Nissan has the right to review and copy such records, and to require Supplier, to
prepare and provide reports or analyses of the quality, reliability, performance, or
safety of the Parts, and/or complaints, actions or claims relating to the Parts.
Supplier shall retain such records, reports and analyses as required by the applicable
laws or for at least five (5) years, whichever is longer.

Article 14. Handling of Drawings

14.1

149629v5

Supplier shall furnish Nissan with the Acceptance Drawings. Notwithstanding the
provisions of Article 22, Nissan may copy, prepare derivative works and disclose the
Acceptance Drawings to any third party, and Nissan and such third party may use
such Acceptance Drawings; provided, however, that Nissan shall obtain the consent
of Supplier prior to disclosure to a third party (other than Nissan Affiliates or entities
with which Nissan has a publicly announced significant business relationship which
may be referred to as an “alliance partner” or “strategic alliance” or some
relationship similar to the Nissan/Renault Alliance (an “Alliance Partner”) and
excluding any alliance with any Supplier Competitor, of those Acceptance Drawings
that Supplier has designated at the time of submission to Nissan as "Confidential—
Not To Be Disclosed To Third Parties Without Consent." If Supplier refuses to grant
consent for disclosure of any Acceptance Drawing, Supplier shall, upon request from
Nissan, prepare and submit to Nissan within a commercially reasonable time period
drawings that can be disclosed to a third party in place of the subject Acceptance

(14)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 18 of 51 PagelD #: 742

 
14.2

Drawings ("Substitute Acceptance Drawings"), after consultation with Nissan
regarding the content thereof. In this event, notwithstanding the provisions of
Article 22, Nissan may copy, prepare derivative works and disclose the Substitute
Acceptance Drawings to any third party and Nissan and such third party entity that
Nissan recognizes as a direct competitor of Supplier at the time of such disclosure,
may use such Substitute Acceptance Drawings.

Supplier shall furnish Nissan with access to specifications, concept sheets, CAD data,
information and other data Supplier acquires or develops in the course of Supplier’s
activities under this Agreement as well all other information and data that Nissan
deems reasonably necessary to understand the Parts covered by this Agreement and
their manufacture, except for highly confidential and proprietary in the organization
(including but not limited to source code, software and FMEA) (collectively the
“Technical Information”), provided, however, that Supplier may consult with Nissan
upon the content of the Technical Information to be furnished to Nissan. As to any
Technical Information that is Confidential Information (as defined in Article 22),
Nissan shall not copy and disclose such Technical Information to any third party
without the prior consent the prior consent of Supplier, except to the limited extent
permitted under Article 22.

Article 15. Intellectual Property Rights

15.1

15.2.

15.3

15.4

149629v5

Each Party and/or its Affiliates will retain its rights in the Intellectual Property Rights
that it acquired, generated or created at any time.

Supplier shall grant and hereby grants Nissan and its Affiliates a perpetual, paid-up,
royalty-free, non-exclusive, world-wide irrevocable license to all Supplier's
Intellectual Property Rights subsisting or embodied in or used in connection with the
Acceptance Drawings, except for Patents of Supplier (this exclusion shall also apply
to the license granted in subparagraph (1) below), with a right to grant sub-licenses
to others to use, offer to sell, sell, repair, reconstruct or rebuild the Parts. In the
event Nissan has requested Supplier’s consent to disclose the Acceptance Drawings
to a third party pursuant to Article 14.1, Supplier shall grant and hereby grants
Nissan and its Affiliates (1) a perpetual, paid-up, royalty-free, non-exclusive, world-
wide irrevocable license to all Supplier’s Intellectual Property Rights subsisting or
embodied in or used in connection with the Substitute Acceptance Drawings, with a
right to grant sub-licenses to others, to make, have made, use, offer to sell, sell,
repair, reconstruct or rebuild, and have repaired, reconstructed or rebuilt, products
including the Parts and products similar or identical to the Parts.

If requested by Nissan, Supplier shall in good faith discuss the granting to Nissan or
any of its Affiliates a non-exclusive license with a right to grant sub licenses to others
to Supplier’s Intellectual Property Rights subsisting or embodied in or used in
connection with the Parts, other than those licensed by Supplier to Nissan and its
Affiliates pursuant to Article 15.2, on terms to be agreed by the Parties.

If either Party makes or creates an invention, patentable discovery, improvement or

(15)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 19 of 51 PagelD #: 743

 
15.5

process based on the technical data, information, proposals or opinions provided by
the other Party, the other Party shall forthwith notify the other Party thereof and the
Parties shall discuss in good faith and agree on the ownership of the Intellectual
Property Rights subsisting or embodied therein and shall enter into an agreement
with respect thereto. If the Parties intend to jointly develop any products each of the
Parties agrees that prior to engaging in joint development work of products the
Parties will enter into a separate writing setting forth the rights of the Parties as to
Intellectual Property and other matters.

Except as specifically set forth in this Article 15 and Article 27, no right or license,
expressed or implied, under any patent or patent application is granted by either
Party to the other Party under this Agreement.

Article 16. Infringement

16.1

16.2

16.3

149629v5

Subject to Article 16.5, Supplier shall defend, indemnify and hold harmless Nissan
and the Nissan Indemnified Parties, in full against all loss, liability, damages, costs
and all expenses, including attorney fees and expert fees, arising directly or
indirectly out of any claims, actions or lawsuits, alleging infringement of any
Intellectual Property Rights (other than those of Nissan or any Nissan Affiliate)
(“Third Party Rights”) in connection with the Parts, the operation of the Parts, or
their manufacture; provided, however, that the pecuniary amount for which Supplier
is liable pursuant to this Article shall be separately discussed and determined by the
Parties, in the event that the subject claim, action or lawsuit (i) arises fram
instructions given by Nissan on the basis of Nissan's own idea or concept and
expressly described in any Nissan Drawings , and (ii) arises in spite of Supplier’s
every due care in conducting appropriate searches to determine whether any Third
Party’s Rights may be infringed by following Nissan’s instructions.

Nissan agrees that as a condition to Supplier’s foregoing obligation to indemnify,
Nissan will give reasonably prompt notice of any such claim, demand, loss, expense,
damage or injury but in any event within fourteen (14) calendar days after the
service of any plaintiff's petition, complaint or claim and shall thereafter cooperate at
Supplier's expense with Supplier in the defense thereof. In the event Nissan fails to
give timely notice, the obligation to indemnify remains to the extent Supplier has not
been prejudiced by such delay. Supplier shall be responsible for the defense of all
such claims and suits; provided, however, that Nissan shall have the right, at its
option, to be represented at its own expense, by counsel of its own selection to
participate in the defense of any such claim or suit.

Nissan shall furnish copies of any pleadings which have been served to date,
together with all information then available regarding the circumstances giving rise
to the suit or claim and cooperate with Supplier, as reasonably requested, in such
defense at the expense of Supplier and provide Supplier with reasonable access to
documents, records and witnesses in connection with any allegations with respect to

(16)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 20 of 51 PagelID #: 744

 
16.4

16.5

16.6

16.7

the infringement of any Third Party Right. Supplier shall not admit to any liability of
Nissan in connection with any judgment or settlement without Nissan’s prior consent,
which consent shall not be unreasonably withheld.

In the event any claim, action or lawsuit described in Article 16.1 includes ~
allegations of infringement against more than one supplier, including Supplier,
Nissan and Supplier agree to cooperatively discuss and determine whether Nissan,
entirely or in part, controls or participates with Supplier in the defense and resolution
of such claim, action or lawsuit. In the event that Nissan conducts its own defense
under this Section 16.4, with Supplier’s consent through such discussion, Supplier
shall, unless otherwise agreed upon between the Parties, stil! be liable for the
reasonable support and costs of such defense, including reasonable attorney fees
and court costs, together with any judgment or final settlement; provided, however,
that any final settlement shall be subject to the approval of Supplier, which approval
shall not be unreasonably withheld. Nissan will include Supplier in settlement
discussions where indemnity has been or will be sought from Supplier under this
Section 16.4. Nissan will not settle or compromise any third party claim that gives
rise to an indemnification claim under this Section 16.4 without notifying Supplier in
advance that settlement discussions will take place and affording Supplier the
opportunity to discuss, consult, and participate on the terms of such settlement in
advance.

The indemnification provisions of this Article 16 shall apply only in case that_at least
one claimed Intellectual Property Right from the intellectual property right family of
such third party has been published either by the European Patent Office or by
competent patent authorities in Germany, France, U.K., Japan, U.S, China, Spain,
Mexico and Korea. In case that neither the claimed patent nor any patent of its
patent family of such third party has been either published by the European Patent
Office or by competent patent authorities in any of the aforementioned countries at
the time of first delivery of the Parts which are subject of such alleged infringement,
the scope and pecuniary amount for which Supplier is liable pursuant to this Article
16 shall be separately discussed and determined by the Parties.

In the event that either Party is involved in a dispute with a third party in connection
with Supplier’s Intellectual Property Rights relating to the Parts, or either Party
believes that there is a likelihood that such a dispute may occur, such Party shall
immediately notify the other Party, and shall furnish all information in its possession
or under its control relating to such dispute.

Other than as provided in Article 27.5, this Article 16 states the entire liability of
Supplier for any such claim for indemnification with respect to the infringement of
any Third Party Right.

Article 17. Nissan Property

17.1

149629v5

All Nissan Drawings, Intellectual Property Rights owned by Nissan and Confidential
Information supplied to Supplier by Nissan (“Nissan Property”) shall remain the

(17)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 21 of 51 PagelD #: 745

 
property of Nissan, and Supplier shall use such property only for the purpose of
fulfilling its obligations under this Agreement.

17.1.1All Supplier Property shall remain the property of Supplier and Nissan shall

17.2

use such property only for the purposes of and subject to the restrictions of
this Agreement.

All supplies, materials or other items paid for or reimbursed by Nissan to perform
Supplier’s obligations hereunder (collectively the “Nissan Other Property”) shall
remain the property of Nissan. Supplier shall use the Nissan Other Property only in
connection with this Agreement, and shall not use the Nissan Other Property in any
manner whatsoever for the benefit of any other customer or third party without
Nissan’s prior written consent. Supplier shall, immediately upon Nissan’s request,
deliver the Nissan Other Property to Nissan or its nominee in accordance with
Nissan’s instructions. The Nissan Other Property shall be marked as the property of
Nissan by Supplier, shall not be commingled with the property of Supplier or any
third person, and shall not be moved from Supplier’s premises without Nissan’s prior
written approval.

Article 18. Tooling

18.1

Supplier shall maintain the Tooling in good condition so that the manufacture of the
Parts is not interrupted.

18.1.1Supplier shall properly house, care for, repair or, if necessary, replace all

18.2

Vendor Tooling and shall bear the risk of loss or damage thereto (including
normal wear and tear) for the production life of the applicable Program
(including Service Parts), whether determined by time period or volume
produced. The Vendor Tooling is lent by Nissan to Supplier.

Supplier shall only use the Vendor Tooling for manufacturing the Parts for Nissan.
Supplier shall, immediately upon Nissan’s request, deliver the Vendor Tooling to
Nissan or its nominee in accordance with Nissan’s instructions. All Vendor Tooling
shall be marked as the property of Nissan by Supplier, shall not be commingled with
the property of Supplier or any third person, and shal! not be moved from Supplier’s
premises (except for repair or modification) without Nissan’s prior written approval.
Supplier shall not modify, lease, transfer or dispose of any Vendor Tooling unless
Supplier obtains Nissan’s prior written consent.

18.2.1Nissan and Supplier recognize that the Price quoted by Supplier for the

149629v5

Vendor Tooling ordered by Supplier will be an estimate. Nissan and
Supplier agree, however, that absent any changes by Nissan to the plans for
the Vendor Tooling that affect the Price, the estimated total price
represents a maximum cost of the Vendor Tooling and that the firm price
shall be based on the actual cost to Supplier of production of the Vendor
Tooling. At such time as firm pricing is established, Nissan will issue an
amendment to the applicable Purchase Order to reflect that pricing. Supplier

(18)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 22 of 51 PagelD #: 746

 
shall use commercially reasonable efforts to produce the Vendor Tooling at
the lowest possible cost consistent with Nissan's production part quality
requirements. Nissan reserves the right to audit Vendor Tooling cost at tool
sign-off. Notwithstanding the foregoing, any increase in the amount of any
applicable Purchase Order may be accomplished only upon agreement of
Nissan. In the event of a Nissan directed design change in any Part, Supplier
shall submit a revised quotation reflecting new maximum Vendor Tooling
costs.

Article 18A. Insurance

18A.1 Supplier shall maintain insurance and keep itself adequately insured with a
reputable insurance company against all insurable liability under and
against the consequences for any act of Supplier's employees while on the
premises of Nissan. The Supplier shall obtain from an insurance provider,
reasonably acceptable to Nissan, policy or policies of "All Risk" insurance
with respect to the interests of Nissan Property on Supplier's premises or
within the care, control or custody of Supplier. Policy limits must be
sufficient to cover replacement cost of the Nissan Property (as defined in
Article 17) on Supplier's site, or other site as authorized in Article 22
(Subcontracting). Nissan shall be named as an additional insured or loss
payee on such policies with a deductible consistent with the deductible
maintained by Supplier in the ordinary course of its business.

Supplier agrees to carry insurance coverage for activities reasonably
connected with this Agreement and applicable Purchase Orders, in the types
and at the minimum amounts listed below:

Commercial General Liability $1 million - BI/PD -
including: Combined Single Limit per
- Broad From Contractual occurrence

- Personal Injury,
including advertising

liability
Automobile Liability $1 million combined single
(covering all owned, hired limit per occurrence

and non-owned vehicles)

Workers' Compensation Statutory Limits
(endorsed to cover
volunteers, if applicable)

Employer's Liability $1,000,000 per occurrence
Excess Liability $10,000,000 per occurrence
- Product Liability

(19)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 23 of 51 PagelD #: 747

 
Property Insurance - All See above
Risk

All policies shall contain a provision whereby the insurer(s) agrees not to
cancel or materially alter coverage without thirty- (30) days prior written
notice to Nissan. Nissan shall not be liable for premium associated with any
such policy.

Supplier shall furnish Nissan with Certificates of Insurance evidencing the

above coverages within five (5) business days of execution of this
Agreement.

18A.2 Nothing herein shall limit or prohibit Nissan from obtaining insurance for its

own account, at its own expense, and any proceeds payable thereunder
shall be payable as provided in the underlying policy.

Article 18B. Grounds for Insecurity; Adequate Assurance of Performance

When, in Nissan's good faith opinion, reasonable grounds for insecurity
arise with respect to Supplier's performance, Nissan may demand from
Supplier adequate assurance of future performance. If assurance of due
performance as required herein is not timely provided by Supplier, Nissan

may, at its option, treat any applicable Purchase Order as repudiated by
Supplier.

Article 19. Service Parts

19.1

19.2

149629v5

Unless otherwise agreed in writing between the Parties, Supplier agrees to continue
to supply service parts, as required by Nissan (“Service Parts”), for each model of
vehicle, for ten (10) years from the date of last production of such vehicle model for
which the Parts were supplied, with the exception of Nissan Motor Co., Ltd., which
will require fifteen (15) years. The Service Parts shall be supplied at full production
assembly level and/or at sub-component level, as required by Nissan. The Service
Parts shall meet all Specifications provided by Nissan.

The Price for the Service Parts will be the same as under Purchase Orders
for corresponding production Parts until the Date of Last Production. After
the Date of Last Production, the Parties shall negotiate in good faith the
price for the Service Parts.

After the Date of Last Production, certain materials or components for
Service Parts may become actually or practically unavailable. In the event
of such actual or practical unavailability, Supplier reserves the right to
substitute materials or components of like quality and functionality that
meet the technical specifications for the Part, other than the specific
specification for the material or component.

(20)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 24 of 51 PagelD #: 748

 
Article 20. Sales to Third Party

20.1

20.2

Supplier shall not, without Nissan’s prior written consent, manufacture for the benefit
of or supply to a third party any goods that:

(1) are based in whole or in part upon the Nissan Drawings;
(2) use any Intellectual Property Right of Nissan or any Nissan Affiliates.

(3) are based in whole or in part upon the Acceptance Drawings, or any
derivative or copy thereof, except that such Acceptance Drawings, or any

derivative copies thereof solely reflect Supplier’s independently developed
and/or owned products.

Nissan will not withhold its consent to the use of Nissan Drawings and/or Acceptance
Drawings by Supplier provided the use of such Nissan Drawings and/or Acceptance
Drawings does not require the use of any Intellectual Property Rights of Nissan or
any of its Affiliates. This provision shall not be construed as limiting Supplier’s use of
its Intellectual Property Rights.

Article 21. Subcontracting

Supplier may delegate or subcontract the manufacture of the Parts to third parties
(“Subcontractors”). Supplier shall use commercially reasonable efforts to ensure
that all Subcontractors adequately support Supplier’s obligations under this
Agreement, and in no event shall Supplier be released from any of its obligations
under this Agreement. If Nissan notifies Supplier that Nissan has an objection
to a particular Subcontractor due to such Subcontractor’s performance,
Supplier and Nissan shall discuss in good faith the performance of such
Subcontractor and shall mutually determine whether such Subcontractor
should be terminated.

Article 22. Confidentiality

22.1

149629v5

The Parties recognize that each of them (“Receiving Party”) may, during the course
of this Agreement, gain knowledge of, have access to, and have otherwise disclosed
to it certain nonpublic information that is proprietary to the other Party and its
Affiliates (“Disclosing Party”) and which is of a secret or confidential nature to the
Disclosing Party (“Confidential Information”). The following information. shall be
considered the Confidential Information:

(1) Non-public information concerning the business operations of such Party, its
Affiliates or dealers (including product planning, manufacturing, advertising
programs, sales promotions, complaints, budgets, and forecasts); and

(2) inventions, designs, and research and development programs.

(21)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 25 of 51 PagelD #: 749

 
22.2

22.3

22.4

22.5

22.6

149629v5

The Receiving Party shall not disclose, publish, release, transfer or otherwise make
available Confidential Information of the Disclosing Party in any form to, or for the
use or benefit of, any third party without the Disclosing Party’s prior written consent.

The obligations of confidentiality shall not apply if:

(1) the Confidential Information is or becomes (other than through a breach of
this Agreement) generally known to the public;

(2) the Confidential Information was in the Receiving Party’s possession prior to

its disclosure by the Disclosing Party, as demonstrated by the Receiving
Party's written records;

(3) the Confidential Information is developed independently by the Receiving
Party without reliance on information or materials provided by the Disclosing
Party, as demonstrated by the Receiving Party’s written records;

(4) the Confidential Information was rightfully received by the Receiving Party
without obligation of confidentiality from a third party, as demonstrated by
the Receiving Party’s written records; or

(5) disclosure is required by law; provided that the Receiving Party gives the
Disclosing Party prompt notice of the request for disclosure, cooperates with
the Disclosing Party in obtaining a protective order or other remedy, and
discloses only that portion of the Confidential Information which it is legally
compelled to disclose.

Disclosure. The Receiving Party shall use the same degree of diligence and
effort to protect its Confidential Information as the Disclosing Party’‘s
Confidential Information from disclosure to third parties as Receiving Party
uses to protect its own confidential information, but in no event shall the
Receiving Party use less than reasonable and customary diligence and effort
in protecting such Confidential Information.

Each Party acknowledges that the other Party is providing the Confidential
Information only for the limited purpose of enabling the Parties hereunder to perform
their respective obligations under this Agreement and the Purchase Orders. The
transfer of Confidential Information to the Receiving Party shall not be construed as
granting the Receiving Party license or rights in or to the Confidential Information,

except the limited right to use the Confidential Information as necessary to perform
hereunder.

Notwithstanding the provisions of Article 22.2:
(1) Nissan may disclose Supplier’s Confidential Information not only to Nissan

Affiliates on a need to know basis but also to an Alliance Partner provided
that (i) Nissan shall ensure that such Affiliates and entities are aware of and

(22)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 26 of 51 PagelD #: 750

 
22,7

22.8

22.9

undertake to maintain the secret or confidential nature of Supplier's
Confidential Information and further that (ii) Nissan’s permitted disclosure
shall be limited to Nissan Affiliates if such Supplier’s Confidential Information
is also Technical Information; and (iii) Nissan shall not disclose Supplier's
Confidential Information to any entity that Nissan recognizes as a Supplier
Competitor.

(2) Supplier may disclose Nissan’s Confidential Information to any of the
Subcontractors defined in Article 21 to the extent necessary for performing
Supplier’s obligations under this Agreement; provided that Supplier shall
ensure that such Subcontractors are aware of and undertake to maintain the
secret or confidential nature of Nissan’s Confidential Information.

In any case where Confidential Information is released to a third party entities as
permitted under this Agreement, such disclosure shall only be made after the

Receiving Party obtains written assurances to hold such Confidential Information as
confidential.

Each Party acknowledges that the disclosure of the other Party’s Confidential
Information may result in irreparable injury to that Party and that such Party will be
entitled to seek injunctive relief in addition to any other legal or equitable remedies
that may be available.

Copies and Return of Information. Upon written request after termination
of this Agreement, or earlier if so requested by the Disclosing Party, the
Receiving Party of any Confidential Information shall immediately return to
the Disclosing Party all originals and copies of the Confidential Information
of such Party, including all notes, computer disks, records, drawings or
other documents ,or the Receiving Party may destroy all copies of such
Confidential Information and certify, in writing, to the Disclosing Party, that
all such copies have been so destroyed.

Article 23. Advertising

Supplier shall not in any way advertise the fact that Supplier has entered into this
Agreement with Nissan without Nissan’s prior written consent. In addition, Supplier
shall not use any trademark, trade name, trade dress, logo or other marks in which
Nissan or any Nissan Affiliate has an interest except in such manner as Nissan may
direct in writing in advance as provided in Article 6 of this Agreement.

Article 23 A. Audits

149629v5

Supplier shall maintain accurate and complete records of all expenses
incurred under the terms of this Agreement and applicable Purchase Orders.
Such records shall be maintained in accordance with generally accepted
accounting principles and in a manner that facilitates auditing. Supplier
further agrees to permit Nissan or its representatives to examine and/or

(23)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 27 of 51 PagelD #: 751

 
audit such records as necessary for Nissan to (i) verify the cost of Vendor
Tooling, (ii) verify Supplier’s compliance with the requirements of Article
47, and/or (iii) comply with the obligations imposed upon Nissan when
acting as a Foreign Trade Zone at reasonable times while this Agreement

and applicable Purchase Orders remain in force and for two (2) years after
termination.

Article 24, Facility Inspection

Nissan shall have the right to inspect Supplier’s facilities and operations at any time
during Supplier’s business hours and upon reasonable notice for purposes of
verifying Supplier’s compliance with its obligations under this Agreement, including, ,
those relating to Supplier’s manufacturing process and quality assurance systems.

Article 25. Change of Circumstances

If any of the following circumstances occur or are likely to occur in relation to
Supplier, Supplier shall immediately inform Nissan in writing:

(1) the transfer of all or any substantial part of its business or assets;

(2) a Change of Control;

(3) Supplier agrees to keep Nissan informed regarding merger or amalgamation

to the extent permitted by the applicable laws or unless restricted by
contractual obligations;

(4) Supplier agrees to keep Nissan informed regarding alteration of its trade
name or official name, executive management, location of premises other
substantial organization changes; or

(5) Supplier’s voluntary bankruptcy, Supplier’s being involuntarily being placed
into bankruptcy and such involuntary proceeding is not dismissed within 90
days, Supplier’s being placed into administration, receivership or liquidation,
commencement of proceedings to be wound up, entering into any voluntary
arrangement with its creditors, or the happening of any similar event
according to the laws of its domicile.

Article 26. Term

149629v5

This Agreement shall commence on the Effective Date and, unless earlier terminated
as provided herein, shall continue in force for an initial period of three (3) years.
Unless either Party notifies the other Party in writing at least six (6) months prior to
the last day of the initial term or any extension thereof, the term of this Agreement
shall be automatically extended for a further period of one (1) year.

(24)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 28 of 51 PagelD #: 752

 
Article 27. Termination and Other Remedies

27.1 Notwithstanding the provisions of Article 26 and 27.6, either Party may terminate
this Agreement effective immediately by notice in writing without liability to the
other if the other is in material breach of this Agreement and, if such breach is

remediable, such breach has not been remedied within thirty (30) days of written
notice.

27.1.1 Material breaches as set forth in Article 27.1 (“Material Breach”), specifying
the details of such breach in reasonable detail, shall include, but not be
limited to a Party’s:

(1) refusal or failure to make or accept deliveries of conforming Parts in
whole or in part covered by any applicable Purchase Order within the
time specified in any Purchase Order or RAN; or

(2) failure to perform any other provision of any applicable Purchase
Order or any provision of this Agreement and such failure continues
for a period of thirty (30) days after the non-breaching party delivers
notice to the breaching party of the alleged breach; or

(3) failure to make progress so as in the reasonable opinion of Nissan to
endanger the performance of any applicable Purchase Order in
accordance with its terms and does not cure such failure within the
time period after receipt of notice pursuant to Article 27.1 from
Nissan specifying such failure.

27.2 Notwithstanding the provisions of Article 26, either Party may terminate this
Agreement without liability to the other and with immediate effect by serving a written
notice on the breaching party in the event that the breaching party:

(1) voluntarily becomes bankrupt, is involuntarily placed into bankruptcy and
such involuntary proceeding is not dismissed within 90 days, is placed into
administration, receivership or liquidation, commences proceedings to be
wound up, enters into any voluntary arrangement with its creditors, or on the
happening of any similar event according to the laws of its domicile; or

(2) Supplier undergoes any Change in Control or disposes of all or a substantial
part of its business or assets (other than for the purposes of a legitimate re-
organization) without Nissan’s prior written consent, which consent shall not
be unreasonably withheld or delayed (provided that Nissan may withhold such
consent if it does not receive adequate evidence of Supplier’s ability to

continue to perform its obligations in accordance with the terms of this
Agreement).

27.3. In the event of expiration or termination of this Agreement unless otherwise agreed
between the Parties, the following shall apply:

(1) If the fulfillment of any Release confirmed by Supplier is pending at the time

(25)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 29 of 51 PagelD #: 753

 
(2)

(3)

(4)

(5)

(6)

(7)

of the termination by Nissan (terminated for reasons attributable to Supplier)
according to Article 27.1 or 27.2 (1), Nissan shall have the right, at its sole
discretion, to cancel any such Release or to have it completed by Supplier. If
Nissan elects to cancel such Release, Supplier shall immediately terminate all
work under this Agreement. Nissan shall furthermore have the option to
purchase completed Parts, Parts in the process of manufacture used
exclusively to manufacture the Parts, which are possessed by Supplier, at
reasonable prices as shall be agreed between the Parties. If Nissan elects to
have such Release completed, this Agreement shall continue to apply to such
Release,

If this Agreement is terminated for reasons attributable to Nissan, Nissan
shall, upon request from Supplier, purchase completed Parts at the Price
and/or Parts in the process of manufacture, which are possessed by Supplier,
at reasonable prices as shall be agreed and, unless already covered by a
separate development agreement, Nissan shall make appropriate
reimbursement for development or other expenses actually incurred and
specified in Supplier’s quotation, the amount of which Nissan had explicitly
agreed to compensate but not amortized as of the date of termination.

Supplier shall immediately deliver, at Supplier’s expense, the Nissan Property,
Vendor Tooling, and Acceptance Drawings (if they contain Intellectual
Property Rights owned by Nissan) to Nissan or its nominee in accordance with
Nissan’s instructions; provided, however, that if this Agreement is terminated
for reasons attributable to Nissan, the expenses shall be borne by Nissan.

Each Party shall take all reasonable action necessary to protect property in
such Party’s possession in which the other Party has an interest. In this case,
the possessing party shall reimburse the non-possessing party for reasonable
costs (determined in the non-possessing Party’s reasonable sole discretion)
incurred in connection with such protective action.

Supplier shall immediately deliver, at Supplier’s expense, the Nissan Property,
Nissan Drawings, Acceptance Drawings and Vendor Tooling to Nissan or its
nominee in accordance with Nissan’s instructions.

If Supplier possesses completed Parts, Parts in the process of manufacture, or
Tooling (excluding Vendor Tooling) used exclusively to manufacture the Parts
for Nissan, Nissan shall have the option upon written request, to purchase the
same at fair market value prices as shall be agreed between the Parties;

Supplier shall immediately return all Confidential Information of Nissan, or
destroy it and certify such destruction.

27.4 In addition, in the event of expiration of this Agreement by its terms or termination
of this Agreement for any reason, Nissan and Supplier shall meet and discuss in good
faith any matters not described above or further details. The principal objective of

149629v5

(26)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 30 of 51 PagelD #: 754

 
27.5

such meeting will be to discuss how to minimize any disruption to Nissan's and
Supplier’s business.

Upon termination by Nissan under Article 27.6, Nissan shall pay to Supplier
the following amounts without duplication, and Nissan shall have no further
liability under this Agreement or any applicable Purchase Order:

(1) The Price contracted for but not previously paid for Parts (including
profit) that have been completed and delivered in accordance with
the terms of applicable Purchase Order(s); and

(2) The actual costs incurred by Supplier in accordance with applicable
Purchase Order(s) to the extent such costs are reasonable in amount
and are properly allocable or apportionable under generally accepted
accounting practices to the terminated portion of the Purchase
Order(s), including the actual cost of work in process and materials
delivered to Nissan, and including the actual cost of discharging
allocable or apportionable liabilities.

27.4A Supplier recognizes that (a) if this Agreement is terminated due to

149629v5

Supplier’s inability, failure or refusal to perform, or Supplier’s Material
Breach, insolvency, bankruptcy, being placed into administration,
receivership or liquidation, commencement of proceedings to be wound up,
entering into any voluntary arrangement with its creditors, or on the
happening of any similar event according to the laws of its domicile, and (b)
if Supplier is the sole source of the Parts to Nissan for the Program in
questions, in order to facilitate Nissan’s procurement of the Parts from an
alternate supplier, Nissan shall have the following additional rights;
provided that such rights shall be limited to the remaining period of the
Program and the period required for Service Parts for the Program as
provided under this Agreement:

27.5A.1 In addition to those rights granted in Article 15 or elsewhere in
this Agreement, or in any other agreement, Supplier hereby grants
Nissan and its Affiliates a paid-up, royalty-free, non-exclusive,
world-wide irrevocable license limited to the purpose and period
set forth above to all Supplier's Intellectual Property Rights
subsisting or embodied in or used in connection with the
Acceptance Drawings, as well as those Intellectual Property Rights
(including Background Rights of Supplier) subsisting or embodied
in or used in connection with the Parts or their manufacture, with
a right to grant sub-licenses to others, to make, have made, use,
offer to sell, sell, repair, reconstruct or rebuild, and have repaired,
reconstructed or rebuilt: (a) the Parts for the Program or; (b)
parts used by Nissan or its Affiliates as a substitute for the Parts,
Service Parts, or products similar or identical to the Parts for the
Program (collectively, the "Substitute Parts"). The license

(27)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 31 of 51 PagelD #: 755

 
27.6

149629v5

27.5A.2

27.5A.3

27.5A4

described in this paragraph shall apply only to those Substitute
Parts that Nissan or its Affiliates use to replace Parts, Service
Parts, or products similar or identical to the Parts for the Program
that would otherwise have been provided by Supplier under this
Agreement, had this Agreement not been terminated for a reason
described in this Article 27.5,

In the event of a termination as described in this Article 27.5, in
order to exercise the rights described in this Article and promptly
secure an alternative source of supply for the Program,
notwithstanding any other provision in this Agreement (including
Article 22), Nissan may copy, prepare derivative works and
disclose to an alternate supplier Acceptance Drawings and
Technical Information and any other drawings, information or data
that Nissan or the alternate supplier deems necessary to procure
or produce the Substitute Parts. Supplier agrees to provide all
such Acceptance Drawings and Technical Information, drawings,
information or data to Nissan promptly upon Nissan's request. In
the event of a disclosure under this paragraph, upon Supplier’s
request, Nissan shall secure the agreement of such alternate
supplier to maintain the confidentiality of such information, to use
such information for the sole purpose of supplying Substitute
Parts for the Program to the extent permitted in Article 27.5.1,
and to return all such information to Nissan upon the completion
of supplying such Substitute Parts for the Program.

In the event of a termination as described in this Article 27.5,
Supplier agrees that with respect to those Intellectual Property
Rights described in Article 15.2, Nissan and its Affiliates shall be
entitled, at minimum, to a perpetual, paid-up, royalty-free, non-
exclusive, world-wide irrevocable license, with a right to grant

sublicenses to use for any purpose’ without additional
compensation to Supplier.

This Article 27.5 shall not apply if Nissan has alternate sources for
the Parts. This Article 27.5 shall not apply in the event the
Purchase Order is terminated at the option of Nissan pursuant to
Article 27.6 below.

Termination of Purchase Order at Option of Nissan

Nissan may terminate any Purchase Order, in whole or in part at any time
(including the existence of Force Majeure) by giving thirty (30) days’
advance written notice to Supplier. Upon receipt of a termination notice
under this Article 27.6 only, Supplier may submit to Nissan within thirty
(30) days from the effective date of termination (unless otherwise extended
by Nissan) its termination claim arising out of such termination of orders
and related subcontracts. If Supplier fails to submit a timely termination

(28)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 32 of 51 PagelD #: 756

 
claim, Nissan may determine the amount, if any, due to Supplier with
respect to the termination, and such determination shall be subject to
negotiation between Supplier and Nissan. Under this Article 27.6 only,
Nissan shall pay to Supplier the following amounts without duplication, as a
termination claim, and Nissan shall have no further liability under any
applicable Purchase Order_with respect to types of costs set forth below:

(1) The Price not previously paid for Parts that have been completed and
delivered in accordance with the terms of applicable Purchase
Order(s); and

(2) The actual costs incurred by Supplier in accordance with applicable
RANSs issued under the Purchase Order(s) to the extent such costs are
reasonable in amount and are properly allocable or apportionable
under generally accepted accounting principles to the terminated
portion of the RANs , including the actual cost of work in process and
materials delivered to Nissan, and including the actual cost of
discharging allocable or apportionable liabilities.

Article 27A. Product Liability Limitation

If the applicable law in the jurisdiction where the Product Liability Claim is pending
provides a certain limitation on the legal remedies available to the claimant or the
plaintiff of such Product Liability Claim, such as, but not limited to, Sections 10 and
11 of German Product Liability Law, Supplier’s indemnification obligations under
Articles 12.1 and 12.2 with respect to such particular Product Liability Claim shall not
exceed such limitation as required by such applicable law, excluding for avoidance of
doubt any contractual obligations made by Nissan.

Article 28. Waiver and Remedies

28.1

149629v5

No delay or omission by either Party in exercising any right or power it has under
this Agreement shall impair or be construed as a waiver of such right or power. No
waiver of any breach of any provision of this Agreement shall constitute a waiver of
any other breach of such or any other provision. All waivers must be signed by an
authorized representative of the Party waiving its rights. Except as specifically limited
by this Agreement as provided in Article 27 remedies available to Nissan or Supplier
under this Agreement shall be cumulative and additional to any other or further
remedies implied or available at law, in equity or under this Agreement.

The acceptance of a Non-Conforming Part is not a waiver of any breach as to
that Part or other Parts. The failure of Nissan to insist upon performance of
any of the terms or conditions in this Agreement or any applicable Purchase
Order shall not be construed as thereafter waiving any such terms or
conditions as to an existing or future breach.

(29)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 33 of 51 PagelD #: 757

 
Article 28A. Notices

Any notice, request or demand to be given by Nissan or any of its Affiliates
to Supplier or any of its Affiliates or vice versa under this Agreement or any
applicable Purchase Order must be in writing and delivered to the address
specified in this Agreement or, with respect to notices under a Purchase
Order, such other address as is specified in the relevant Purchase Order, as
such addresses may have been modified by proper notice. If any notice is
given (i) by a private delivery service or recognized overnight courier, it
shall be deemed to have been given and received when delivered or
attempted to be delivered to the address of the party to whom it is
addressed, (ii) by facsimile transmission, it shall be deemed to have been
given and received at the time confirmation of such transmission is received
by the sender, (iii) by certified or registered mail, it shall be deemed to have
been given and received three (3) days after a certified or registered letter
containing such notice, properly addressed, with postage prepaid, is
deposited in the mail, and (iv) by any other method, it shall be deemed to
have been given and received upon actual receipt thereof regardless of how
such delivery was accomplished.

Article 29. Entire Agreement

29.1

29.2

29.3

29.4

This Agreement sets forth the entire and only agreement and understanding between
Nissan and Supplier and supersedes all negotiations, commitments and writings prior
to the date of this Agreement pertaining to the subject matter of this Agreement.

This Agreement may not be modified, supplemented or amended except by a written
agreement executed by both Nissan and Supplier.

In the event of any inconsistencies between the terms of this Agreement and the
terms contained in any other document, instrument, agreement, Purchase Order or

Release related to the supply of the Parts by Supplier to Nissan, the terms of this
Agreement shall prevail.

The Parties agree that in the event of a conflict between the terms of any sourcing
documents, including, but not limited to request for quote issued by Nissan,
commercial commitment letter signed by Supplier after the date of this Agreement

(collectively, “Sourcing Documents”) and this Agreement, the terms of the Sourcing
Documents shall govern.

Article 30. Assignment

149629v5

The rights and obligations under this Agreement or this Agreement itself, either in
whole or in part, shall not be assigned or transferred by either Party without the
prior written consent of the other Party, which consent shall not be unreasonably
delayed or withheld. Any assignment or attempted assignment of this Agreement or
any part thereof, whether by voluntary act or operation of law, shall be null and void,

(30)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 34 of 51 PagelD #: 758

 
unless it is approved in writing by the other Party in advance, which approval shall
not be unreasonably delayed or withheld. Notwithstanding the foregoing, Nissan
may, upon prior written notice to Supplier, assign its rights and obligations under
this Agreement to any of its Affiliates so long as Nissan guarantees the payment and
performance of the obligations of such Nissan Affiliates.

Article 31. Independence
This Agreement shall not constitute either Party as the agent or legal representative
of the other Party for any purpose whatsoever. Neither Party is granted any express
or implied right or authority to assume or to create any obligation or responsibility on

behalf of or in the name of the other Party or to bind the same in any manner
whatsoever.

31.1 Neither Party’s personnel, whether or not located on the other Party’s
premises, shall represent themselves a, the other Party’s employees or
agents. Each Party assumes full responsibility for the acts of its agents and
employees. No employee, agent, or contractor hired by Supplier to perform
work under this Agreement or any Purchase Order is an employee, agent or
contractor of Nissan or any other Nissan Affiliate.

Article 32. Severability
If any court of competent jurisdiction finds any provision of this Agreement to be
unenforceable or invalid in whole or in part, such finding shall not affect the validity

of the other provisions of this Agreement or the remainder of the provision in
question.

Article 33. Force Majeure
Neither Party shall be responsible to the other by reason of failure to
perform obligations hereunder to the extent that the failure to perform is
caused by an act of God, flood, fire, storm, earthquake, shipwreck, acts of
public enemy, acts of terrorism as declared by any governmental authority,
or acts or omissions of any sovereign government, federal, state, provincial,
local board, branch or agency thereof and other similar events beyond
reasonable control of the Party whose performance is prevented or
interfered with (each a “Force Majeure”), The affected Party shall promptly
notify the other Party and shall not be responsible for its failure to perform
any obligation required under this Agreement as a result of any of the
foregoing. The Parties specifically agree that strikes and labor disputes at
the Party whose performance is prevented or interfered with, shall not be
included in the force majeure events if those are merely in-house strikes
and/or labor disputes which can be controlled by either Party. However, in
case of general strikes and labor disputes organized by unions or employers
association (i.e. not in-house associations of either Party), which shall be
regarded as force majeure of either Party, both Parties will immediately

(31)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 35 of 51 PagelD #: 759

 
consult and discuss in good faith how to cope with such situation in order
not to interrupt the business.

Notwithstanding the foregoing, in no event shall any event referenced in
this Article 33 relieve any obligation of Nissan to make any payment

hereunder for Supplier’s performance already completed at the time of the
Force Majeure.

Article 34. Survival

Article 1 (Definitions), Article 9 (Warranties), Article 11 (Recall and
Reimbursement), Article 12 (Indemnification '), Article 13 (Right of Access to
Supplier's Claims Information), Article 14.2 (Handling of Drawings), Article
15 (Intellectual Property Rights), Article 16 (Infringement), Article 17
(Nissan Property), Article 18.2 (Vendor Tooling), Article 19 (Service Parts),
Article 20 (Sales to Third Parties), Article 22 ( Confidentiality), Article 23
(Advertising), Article 23.A (Audits), Articles 27.3, 27.4, 27.5, 27.5A and
27.6 (Post-Termination Rights), Article 27.A, Article 30 (Assignment),
Article 35 (Governing Law), Article 36 (Jurisdiction), Article 37 (Attorneys’
Fees), Article 38 (Hazardous Substances), Article 39 ( Taxes), Article 40
(Compliance with Laws), 41 (Third Party Beneficiaries), Article 42
(Covenant of Further Assurances), Article 43 (Negotiated Terms) and Article
47 (Records Management Program ) shall survive the expiration or
termination of this Agreement for any reason whatsoever,

Article 35. Governing Law

This Agreement and all Purchase Orders shall be governed by and construed
in accordance with the laws of the state of Tennessee.

Article 36. Jurisdiction

36.1

36.2

36.3

149629v5

Any proceeding, suit or action arising out of or in connection with this
Agreement or any Purchase Order ("Proceedings”) with respect to Nissan
shall be brought in the state court located in Rutherford County, Tennessee.

The governing law and jurisdiction designations in this Agreement are
irrevocable and are for the exclusive benefit of Nissan.

Supplier irrevocably waives (and irrevocably agrees not to raise) any
objection, on the ground of forum non conveniens or on any other ground,
to the taking of Proceedings in any court referred to in this Article. Each
Party also irrevocably agrees that a judgement against it in Proceedings
brought in any jurisdiction referred to in this Article shall be conclusive and
binding upon it and may be enforced in any other jurisdiction.

(32)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 36 of 51 PagelD #: 760

 
Article 37. Attorneys' Fees

If either Party institutes a Proceeding to interpret or enforce the terms of
this Agreement or any Purchase Order, the prevailing Party shall be entitled

to recover its reasonable attorneys’ fees and costs, to the extent permitted
by law.

Article 38. Hazardous Substances

Supplier agrees to promptly furnish to Nissan Material Safety Data Sheets
('"MSDS”) conforming to the requirements of the Occupational Safety and
Health Administration’s Hazard Communication Standard, Title 29, C.F.R.
Part 1910, 1200, with respect to the Parts supplied pursuant to this
Agreement or any applicable Purchase Order, and to furnish any other
information on the Parts and/or substances contained therein which is
necessary to enable Nissan to comply with the Hazard Communication

Standard and/or other Applicable Laws pertaining to hazardous or harmful
substances.

Article 39. Taxes

39.1 General Provisions

149629v5

Supplier shall be responsible for all federal, state and local taxes levied or
assessed with respect to the manufacture, transportation, and sale of the
Parts. Supplier shall also be responsible for any state and local property
taxes assessed on the Vendor Tooling; subject to the exceptions set forth in
Article 39.2 below. In order to fulfill its responsibility with respect to state
and local property taxes on Vendor Tooling, Supplier will include such
tooling on its own property rendition forms and pay property taxes on such
tooling as if it were owned by Supplier. Nissan will cooperate with Supplier
in obtaining any necessary approvals as may be required by state or local
authorities for this procedure. Supplier shall comply with all applicable
valuation and reporting rules for such tooling, including the use of valid
non-standard valuations as may be appropriate to accurately reflect the true
value of the tooling and legally minimize property tax liabilities. Supplier
shall pay all taxes assessed on such tooling directly to the appropriate
authorities in a timely manner. Supplier shall be responsible for all personal
property tax audits and other inquires by the state and local taxing
authorities concerning the tooling. Supplier shall perform the foregoing
activities at its own cost and will indemnify Nissan for any taxes, penalties,
interest, legal fees, or other costs incurred by Nissan as a result of
Supplier's failure to properly perform these activities. As owner of the
Vendor Tooling, Nissan is entitled to all federal and state income and
franchise tax credits applicable to such tooling investment. Other property
and inventory taxes shall be borne by the Party holding title to the Parts.
Supplier shall indemnify and hold Nissan harmless for Supplier’s failure to

(33)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 37 of 51 PagelD #: 761

 
pay any wages, benefits, taxes or other compensation or amounts owed by
Supplier on account of the Parts.

39.2 Vendor Tooling Property Tax Exceptions

a.

149629vS

Definition and Intent. The intent of this Article 39.2 is to clarify that
because the Parties, through this Agreement, have expressly assigned
the responsibility of Vendor Tooling property tax to the Supplier, the
Supplier would have been unable to include in its quote and,
consequently, the Parties would not have included in the Price, an
adequate sum to ensure that Supplier was properly compensated for
this Vendor Tooling property tax responsibility. Under such
conditions, the Parties herein agree that the Supplier should be
entitled to recover from Nissan such additional expense through a
Price adjustment or through some other method to be mutually
agreed upon by the Parties, including without limitation a lump sum
payment at the end of each future tax period for which Supplier is
required to pay tax on Nissan’s Vendor Tooling. However, in no event
Shall a Supplier be permitted to recover such additional expense if
Supplier was simultaneously negotiating this Agreement and quoting
upon new business and should have included an adequate sum in its
Parts quotation or its Vendor Tooling Price quotation to compensate
Supplier for the responsibility for Vendor Tooling property tax. The
term “Old Program Vendor Tooling” shall be utilized in this Article
39.2 to mean any and all Vendor Tooling for which Supplier should be
permitted to recover the additional expense of accepting
responsibility for Nissan Vendor Tooling property tax if such recovery
is consistent with the foregoing intent.

Exceptions.

L Future Tax Periods. For all tax periods ending after the Parties
have signed this Agreement, Supplier shall be entitled to submit
a written claim to Nissan for property tax payments made by
Supplier on Old Program Vendor Tooling for any and all
jurisdictions for which the Supplier would not have otherwise
been required under Applicable Law to Pay such tax. Upon
receipt of the written claim, the Parties will promptly agree
upon the proper method for allowing Supplier to recover such
expense from Nissan.

1) Written’ claim. The written claim shall include all
reasonable data and calculations used to determine the
amount of the tax; a copy of the tax return and receipt or,
in lieu of a receipt, such other sufficient documentation to
evidence actual payment of the tax to and filing of the
necessary documents with the taxing authority; and any
other reasonable information requested by Nissan from
time to time. Such “reasonable data and calculations used
to determine the amount of the tax” shall include without

(34)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 38 of 51 PagelD #: 762

 
limitation a list of the tools; their dates of acquisition; their
cost that relates to each return filed by Supplier; a breakout
of the tools included above categorizing them into one of
the following: (1) Used for vehicle production parts, (2)
Used for service parts only, and (3) Obsolete; and a clear
explanation of how the tax liability was calculated showing
at a minimum the assessment rate and tax rate for each
“return filed amount” charged to Nissan.

ii. Prior Tax Periods. For all tax periods ending before the Parties
have signed this Agreement, Nissan will be responsible for any
and all necessary tax filings and/or payments on Vendor Tooling
to the extent Nissan was required by Applicable Law to make
such filings and/or payments. In the event a taxing authority
attempts to assess Supplier with property tax on Vendor Tooling
for tax periods ending prior to execution of this Agreement,
Supplier shall immediately notify Nissan and Nissan shall
indemnify and hold Supplier harmless for any and all liabilities
associated with such assessment of property taxes on Vendor
Tooling for such prior tax periods to the extent Nissan was
required by Applicable Law to make_ such filings and/or
payments.

iii. Cooperation. Supplier shall cooperate with Nissan to identify
obsolete tooling or tooling no longer in full production in order
to value such tooling at a lower value for property tax purposes.
Supplier and Nissan shall further cooperate with one another
and provide such reasonable information necessary to defend a
taxing authority’s attempt to assess tax on Vendor Tooling for
tax periods ending prior to execution of this Agreement.

Article 40. Compliance with Laws

Each Party warrants to the other that it has and will continue, in performing
hereunder, to comply with all Applicable Laws, including, without limitation,
the Magnuson-Moss Consumer Warranty Act, the Occupational Safety and
Health Act of 1970, federal and state automotive and other safety
requirements, the Fair Labor Standards Act of 1938, and (if the applicable
Purchase Order is made with reference to a government contract) the

_applicable provisions of the Armed Services Procurement Regulations, the

149629v5

Federal Procurement Regulations, and Executive Order 11246 of September,
1965. In the event that any Parts sold do not conform to such
requirements, standards or regulations, Nissan, at its option, may return the
Parts for correction or replacement at Supplier's expense, or may demand a
full refund of all monies paid pursuant to any applicable Purchase Order.
Supplier commits to fulfill all requests for content data on Parts supplied to
Nissan, including, without limitation, requests for NAFTA (North American
Free Trade Agreement), CAFE (Corporate Average Fuel Economy) and AALA
(American Automotive Labeling Act) documentation. Any costs incurred by

(35)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 39 of 51 PagelD #: 763

 
Nissan as a result of Supplier's non-compliance may be charged back to
Supplier. The remedies provided for in this Article shall be in addition to any
other remedies provided for herein or by law.

Article 41. Third Party Beneficiaries
Except with respect to the Non-Competitive Affiliates, the Parties intend
that neither this Agreement nor any Purchase Order shall benefit, or create
any right or cause of action in or on behalf of, any person or entity other
than the Parties.

Article 42. Covenant of Further Assurances
The Parties covenant and agree that, subsequent to the execution and
delivery of this Agreement and, without any additional consideration, each
of the Parties shall execute and deliver any further legal instruments and
perform any acts that are or may become necessary to effectuate the
purposes of this Agreement.

Article 43. Negotiated Terms
The Parties agree that the terms and conditions of this Agreement are the
result of negotiations between the Parties and that this Agreement shall not
be construed in favor of or against either Party by reason of the extent to
which either Party or its professional advisors participated in the
preparation of this Agreement.

Article 44. [Reserved]

Article 45. Counterparts
This Agreement may be executed in any number of counterparts and by
different Parties to this Agreement on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a
Party by facsimile transmission shall be deemed to be an original signature
hereto.

Article 46. Safety Issues
Each Party agrees that its employees, when present at the other Party’s
facility, will abide by the other Party’s personnel and safety policies,
including without limitation:
(1) Any tobacco-free environment policy, which prohibits the use of all
tobacco products within such Party's plants and offices;

(36)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 40 of 51 PagelD #: 764

 
(2)

(3)

Article 47,

all safety and substance abuse policies, which, among other things,
mandate all individuals on Nissan property to follow certain safety
procedures and strictly prohibit all individuals while on such Party's
property from possessing, using, selling, purchasing, or having
present in the body, drugs or alcohol; and

such Party’s solicitation and distribution policy, which, among other
things, prohibits all non- employees of such Party, including without
limitation Suppliers and their agents, contractors, and employees,
from soliciting or distributing any literature or other materials while
on the other Party’s property.

Records Management Program

The Records Management Program (the “RMP”) at Nissan is an
affiliate wide program that involves and concerns all employees,
contractors, vendors and suppliers. The RMP encompasses both
electronic and paper records on all types of media and includes an
annual records training and review process. All suppliers who are
listed on a Nissan Records Retention Schedule as the "Office of
Record” or as "Custodians" for official Nissan company records and
those who maintain confidential or proprietary Nissan company
records shall maintain those records in compliance with Nissan's
Records Management Policy (the “Policy”). Employees of Supplier
who manage Nissan records shall attend annual records management
training as scheduled and review records annually, maintaining or
deleting records in accordance with the current approved Nissan
Records Retention Schedules and Records Management Policies and
Procedures. Nissan departments shall provide instruction and
coordinate with Supplier to ensure compliance with the Policy.
Supplier will be notified in writing by Nissan if Supplier will be
designated as the Office of Record or Custodian for any specific
Nissan records.

In Witness Whereof, the Parties have executed this Agreement in duplicate in English by

causing these presents to be signed by their duly authorized representatives on the date
first above written.

 

 

Nissan North America, Inc., Continental Teves, Inc.,
a California corporation a Delp ware ¢ rporation
DLebACV i” lit. SCror—
Ach and title) Wil and LL WILL Aet bL. [S0274A

149629v5

PAES (DENT
22 bf ué—
Aname and bitte)
Ororge & Suh, Seentaay
(37)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 41 of 51 PagelD #: 765

 
Address for Notices:

Nissan North America, Inc.
Attn: Production Purchasing
983 Nissan Drive

Smyrna, Tennessee 37167
Telecopy: 615-355-2443

With a copy to:

Nissan North America, Inc.
Betsy B. Kohan,

Legal Department

990 West 190" Street
Torrance, California 90502
310-719-8282

CONTITECH NORTH AMERICA, INC.,

a Del we

EZ, title) Fyamsih, P P Ragas

BEL

(name and titfe)

G torye A Tvech TI, Sécre teny
Contitech North America, Inc.
Attn: President
136 Summit Avenue
Montvale, New Jersey 07645
Telecopy: 201-930-0050

A copy of each notice of breach or notice
claiming indemnification to be sent to:

Continental Tire North America, Inc.
Attn: George Jurch

General Counsel

One Continental Drive

Auburn Hills, Michigan 48326
Telecopy: 248-393-8722

149629v5

Case 3:19-cv-00396 Document 43-3

Address for notices:

Continental Teves, Inc.

Attn: President

One Continental Drive
Auburn Hills, Michigan 48326
Telecopy: 248-393-5802

A copy of each notice of breach or notice
claiming indemnification to be sent to:

Continental Teves, Inc.

Attn: George Jurch

General Counsel

One Continental Drive
Auburn Hills, Michigan 48326
Telecopy: 248- 393° 8722

CONTINENTAL TR RENORTY AMERICA, INC.,
i
Ci Ohio | '°Fereepee ation

 

on
i

   

y + 2
- LP opt J gala

SS and title) LYS Fe AOR
a

MS

Lb LL PE

/ (name ant-title)

Georye a. Sere TL, Ass4, Sec,
Continental Tire North America, Inc.
Attn: President
1800 Continental Blvd.

Charlotte, North Carolina 28273
Telecopy: 704-583-8698

 

A copy of each notice of breach or notice
claiming indemnification to be sent to:

Contitech North America, Inc.
Attn: George Jurch

General Counsel

One Continental Drive

Auburn Hills, Michigan 48326
Telecopy: 248-393-8722

(38)

Filed 10/03/19 Page 42 of 51 PagelD #: 766

 
(39)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 43 of 51 PagelD #: 767

 
Schedule 1

CLAIM COMPENSATION PROCEDURE

Nissan is committed to achieve customer satisfaction by producing the highest quality
vehicles,

Warranty claim is a measure of potential customer dissatisfaction and will be regarded by
the parties as opportunities to improve the quality of vehicles manufactured and distributed
by Nissan and Parts supplied by Supplier. Supplier shares the responsibility of ensuring that
warranty claims and expenses are minimized.

This is the Claim Compensation Procedure (“CCP”) referenced in Article 9.2 of the Master
Purchase Agreement between Nissan and Supplier and constitutes part of the Master
Purchase Agreement. Nissan and Supplier hereby agree to the following terms and
conditions regarding compensation related to claims for the parts and vehicles equipped
with the Parts.

PART 1. Definitions and Interpretation
Article 1. Definitions and Interpretation
1.1 In this CCP the following terms shall have the following meanings:

“Claimed Parts” those Parts which caused Warranty Claims,
and any other parts that are damaged due to
those Parts;

“Collected Parts” Claimed Parts collected by Nissan;

“Flat Rate Schedule” Nissan’s applicable schedule of labor hours
allowed for repair operations;

“Module Assembly” an assembly of multiple Parts that have
been bundled for the purpose of sourcing
to a single supplier that is responsible to
manage each aspect of Nissan’s Quality,
Cost, Development, Delivery and
Management (QCDDM) requirements.

“Plant Claim” a claim related to a defect in the vehicle

attributable to the Parts that is found between
the time of delivery of the Parts by Supplier

(40)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 44 of 51 PagelD #: 768

 
to Nissan and the time the vehicles equipped
with the Parts are completed and leave the
Nissan’s manufacturing plant;

“Replacement Parts” parts that are used to replace or repair the
Claimed Parts;

“Warranty Claim” a claim related to a defect in a vehicle or ina
Part, which if related to a vehicle is
discovered after the completed vehicle leaves
Nissan’s manufacturing plant, repair of which
vehicle or replacement of which Part Nissan
must perform free of charge in accordance
with the applicable Nissan warranty for the
vehicle or Part; and

“Warranty Expense” any cost or expense incurred by Nissan in
connection with a Warranty Claim as set forth
in Article 5,

1.2 In this CCP all words and phrases not defined herein shall have the meanings set out
in the Master Purchase Agreement and this CCP shall be interpreted in accordance
with Article 1 of the Master Purchase Agreement which shall be deemed to have been
incorporated by reference, mutatis mutandis, into this CCP.

1.3 References to Articles are reference to Articles in this CCP unless otherwise specified.

1.4 The word “including” shall not be given a restrictive interpretation by reason of it
being followed by words indicating a particular class of acts, matters or things.

PART 2. Warranty Claim

Article 2. Purpose

This CCP describes how responsibility for Warranty Claims is assigned, how Warranty
Expenses are determined, and how Warranty Expenses are allocated between Nissan and
Supplier.

Article 3. Scope
This CCP applies to all the Parts purchased by Nissan from Supplier for use by Nissan in the
manufacture of vehicles or for sale by Nissan as service parts or accessories for the

vehicles. This CCP does not apply to recalls.

Article 4. Applicable Warranty Period

(41)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 45 of 51 PagelD #: 769

 
For Parts installed in the vehicles at the time of, or prior to the vehicle delivery date to the
original retail customer, the same time and mileage limitations as provided by Nissan in its
applicable warranty, the basic conditions of which shall be described by Nissan in its request
for quotation of the Parts and accepted by Supplier in its quotation before the issuance of
the Purchase Order, shall apply.

For service parts, the warranty period shall be the greater of:

1) the remainder of the applicable Nissan warranty period for the Nissan vehicle in
which the part is installed; or
2) the applicable Nissan service part warranty period.

Nissan will separately notify Supplier of the warranty period and mileage limitations
applicable for new vehicles, parts and accessories. When Nissan changes such warranty
periods or mileage limitations, Nissan will provide Supplier with up-dated information twice
a year at regular intervals.

In the event that Nissan extends the warranty period for the Parts and such change results
in an increase in cost to Supplier, Nissan and Supplier shall mutually agree, after good faith
negotiation upon a reasonable adjustment to the Price as to the newly extended portion. If
the extended warranty period applicable to any market other than Japan, the United States,
Mexico, Canada and Europe does not exceed the maximum warranty period which Supplier
or any Supplier Affiliate provides to Nissan or any Nissan Affiliate for the Parts, then there
shall be no revision of the Price.

Article 5. Warranty Expenses
Warranty Expenses include the following costs:

a) Parts’ Costs:
The Parts’ Costs are Nissan’s purchase cost of Replacement Parts used, as
well as Replacement Parts’ packing, transportation and handling costs, with
all taxes and import duties. The “Parts’ Costs” shall also include the
distributor and dealer handling allowance, which consist of a fee paid by
Nissan to its distributors, dealers and/or other repairing agents for the cost of
maintaining a service parts inventory and providing warranty claim clerical
processing.

b) Labor Costs:
The Labor Costs are Nissan’s authorized hourly labor rate for the repair and
installation of Replacement Parts by the dealer multiplied by the time
allowance given by Nissan for the repair in the Flat Rate Schedule.

C) Other Costs:
These mean all other reasonable costs and expenses incurred by Nissan in
connection with Warranty Claims not included in the Parts’ Costs or the Labor

(42)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 46 of 51 PagelD #: 770

 
Costs and that are authorized and reimbursed by Nissan to its distributors,
dealers and other repairing agents performing the repair according to the
required Nissan standards. Other Costs include sublets, towing, rental
reimbursement, cost of travel and transportation, and other miscellaneous
direct costs incurred by Nissan or reimbursements made by Nissan _ in
connection with the repair or replacement of the Claimed Parts.

All Warranty Claims shall be subject to Nissan’s normal validation procedures and Nissan’s
applicable Flat Rate Schedule in accordance with Nissan warranty policies.

Warranty Expenses will be identified in Nissan’s periodic Supplier Warranty Claim reports,
showing all claims approved and paid by Nissan relating to the Parts. Such report will be
made available to Supplier on a regular basis.

If Supplier notices a material increase in other costs, Supplier can request a review of Other
Costs. Based on the results of such review, the Parties will discuss in good faith whether an
invoice adjustment is appropriate.

[Local term for Europe only:]

All existing warranty agreements for carryover Parts and all Parts which the
Supplier has provided prior to the execution of the MPA and CCP, which the
Supplier continues to provide, shall remain valid.

Article 6, Liability Rate

Nissan and Supplier shall determine Supplier’s responsibility percentage of the Claimed
Parts (the “Liability Rate”) based on the analysis of the Collected Parts. The Liability Rate
will be considered as Supplier’s responsibility in the Warranty Expenses in accordance with
the following provisions:

6.1 Newly Developed Parts

For newly developed and released parts, the initial Liability Rate shall be established
at the rate of 60% for Supplier and 40% for Nissan, or tentative agreed Liability
Rate. Upon Supplier’s request, Nissan shall provide Supplier a representative
sample of Collected Parts for review by Nissan and Supplier. Following such review,
the initial Liability Rate shall be revised based on the review results of Collected
Parts. In no case shall Supplier be responsible for Warranty Claims where Collected
Parts contain no defect attributable to Supplier. However, the Parties shall share, on
a 50/50 basis, the responsibility for Warranty Claims where the defect cannot be
ascertained in the review of Collected Parts (no defect found), it being understood
that it is inexpedient for the Parties to spend unreasonable time and costs to
determine the root cause of the defect and/or claims and that the number of such
Warranty Claims tends to be limited. If such review results in a change from the
initial Liability Rate, the new rate shall thereafter be applied until further revision.

(43)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 47 of 51 PagelD #: 771

 
6.1.1

6.2

6.3

6.4

6.5

149629v5

Upon Supplier’s request, Nissan and Supplier shall arrange for one or more
subsequent review(s) of Collected Parts to review the applicable Liability Rate,
provided that such reviews shall be conducted no more frequently than once every
twelve (12) months. Nissan reserves the right to review the Liability Rate as deemed
necessary to ensure the quality of the vehicles and/or allocation of Supplier
responsibility.

Warranty Compensation Exclusions.

Supplier shall in no case be liable for:

1) defects which are due to an improper installation, modification, use or
handling by Nissan, its agents or customers;

2) normal wear and tear of the Parts;

3) lack of or improper maintenance of the Parts.

Carryover Parts

Carryover Parts are all parts which Supplier has provided Nissan prior to the
execution of this CCP and which Supplier continues to provide Nissan. As to such
parts, Supplier’s Liability Rate shall be as set forth in any agreement between
Supplier and Nissan executed prior to the Effective Date of the Agreement, or in the
absence of such agreement as has been established by the past business practices of
the Parties. By mutual consent the Parties may agree to be bound by Article 6.1 as
to some or all Carryover Parts by indicating such in a separate writing executed by
both Parties.

Disagreements

In case of disagreement in the joint review of Collected Parts for review of the
Liability Rate at working level, the responsible persons at both Parties’ higher level
(including management level, if necessary) will discuss and shall solve the issue in
good faith.

Possession of Collected Parts

Collected Parts will be kept by Nissan. Upon Supplier's request, Nissan may, but
shall not be obligated to, return Collected Parts to Supplier for Supplier’s analysis. In
this case Supplier shall inspect all returned parts and give a prompt report to Nissan
detailing investigation results, causes for failure and countermeasure proposals.

Module Assemblies

Not withstanding any provision to the contrary, for Parts installed within
Module Assemblies the initial Liability Rate shall be established at the rate
of 100% for Supplier. Upon Supplier's request, Nissan and Supplier may
review Module Assemblies in the field, or may engage ina study of such
kind to which both Parties agree is reasonable, in order to determine
whether and to what extent the initial Liability Rate for Module Assemblies

(44)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 48 of 51 PagelD #: 772

 
6.6

should be adjusted. In no event will Nissan be expected to provide a
representative sample of Collected Parts for Module Assemblies and any
contrary provision set forth in Article 6.4 of this CCP or elsewhere in the CCP
or Master Purchase Agreement shall be inapplicable to Module Assemblies.

Service Parts and Accessories

Unless installed as part of a Module Assembly, service parts, audio or video
components, mobile entertainment units, navigation systems, and
accessories (including both port and dealer installed accessories as well as
factory installed accessories) during the initial Nissan warranty period for
the Nissan vehicle, the initial Liability Rate shall be established at the rate
of 100% for Supplier. Upon Supplier’s request, Nissan will provide a
representative sample of Collected Parts for review by Nissan and Supplier.
Following such review, the initial Liability Rate may be revised based on the
review results of Collected Parts. For the Parts described in this Article 6.6
sold after the initial Nissan warranty period for the Nissan vehicle, the
Liability Rate shall be 100%.

Article 7. Compensation Calculation & Payment

Nissan shall calculate Supplier’s payment obligations under this procedure by multiplying
Warranty Expenses by the applicable Liability Rate and shall issue debits or other requests
for payment to Supplier for the resulting amounts. Supplier shall follow the payment
method as instructed by the appropriate Nissan department.

PART 3. Plant Claim

Article 8. Procedure for Plant Claim

Supplier agrees to pay Nissan for 100% of the Plant Claim expenses incurred by Nissan due
to Supplier’s responsibility. These shall be the following costs:

a) Labor cost for checking, selecting and/or rectifying the Claimed Parts, at the
hourly rate specified by Nissan;

b) Supply of the necessary Replacement Parts or Nissan’s purchase cost of the
Replacement Parts required to replace and/or repair the Claimed Parts; and

Cc) Other costs incurred in transport, packing, manipulation, tools and operations
required for replacing or repairing the Claimed Parts, line stoppage,
manpower idle time, and subcontract.

PART 4. Tires

149629v5

(45)

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 49 of 51 PagelD #: 773

 
Article 9. Warranty Procedure for Tires

Supplier shall be responsible for Warranty Expenses related to tires and such

expenses shall be handled directly with consumers pursuant to the consumer
warranty.

(46)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 50 of 51 PageID #: 774

 
Exhibit A
SUPPLIER COMPETITORS

Bosch
TRW
Advics
Akebono

Hitachi Group including, but not limited to Tokico, UnisiaJecs, Hitachi chemical, and Hitachi
cable

Mando

Mobis

Delphi

Valeo
Bridgestone
Michelin
Pacifica Group
Goodyear
Pirelli

Kumho

Toyo
Hankcook
Denso
Visteon
Brembo
Siemens
Nissin Kogyo
Sumitomo Group Co.'s

(47)

149629v5

Case 3:19-cv-00396 Document 43-3 Filed 10/03/19 Page 51 of 51 PagelD #: 775

 
